 
Exhibit 10.22

 
EXECUTION COPY
 
 
FIVE-YEAR CREDIT AGREEMENT
 
dated as of
 
April 30, 2007
 
among
 
BROWN-FORMAN CORPORATION
 
BROWN-FORMAN BEVERAGES, EUROPE, LTD
 
The Other Borrowing Subsidiaries Parties Hereto
 
The Lenders Party Hereto
 
BANK OF AMERICA, N.A.,
 as Syndication Agent
 
CITICORP NORTH AMERICA, INC.,
 BARCLAYS BANK PLC,
 NATIONAL CITY BANK and
 WACHOVIA BANK, NATIONAL ASSOCIATION,
 as Co-Documentation Agents
 
JPMORGAN CHASE BANK, N.A.,
 as Administrative Agent
 
and
 
J. P. MORGAN EUROPE LIMITED,
 as London Agent
 
 
 
J.P. MORGAN SECURITIES INC.,
 BANC OF AMERICA SECURITIES LLC and
 CITIGROUP GLOBAL MARKETS INC.,
 as Joint Lead Arrangers and Joint Bookrunners
 
 
[CS&M No. 6701-228]







 
 

--------------------------------------------------------------------------------

 





 


 
 
TABLE OF CONTENTS

             
Page
ARTICLE I
 
         
Definitions
 
         
SECTION 1.01. Defined Terms
   
1
 
SECTION 1.02. Classification of Loans and Borrowings
   
19
 
SECTION 1.03. Terms Generally
   
20
 
SECTION 1.04. Accounting Terms; GAAP
   
20
 
SECTION 1.05. Currency Translation
   
20
           
ARTICLE II
 
         
The Credits
 
         
SECTION 2.01. Commitments
   
21
 
SECTION 2.02. Loans and Borrowings
   
21
 
SECTION 2.03. Requests for Revolving Borrowings
   
22
 
SECTION 2.04. Competitive Bid Procedure
   
23
 
SECTION 2.05. Letters of Credit
   
26
 
SECTION 2.06. Funding of Borrowings
   
32
 
SECTION 2.07. Interest Elections
   
32
 
SECTION 2.08. Termination, Reduction and Increase of Commitments
   
34
 
SECTION 2.09. Extension of Maturity Date
   
35
 
SECTION 2.10. Repayment of Loans; Evidence of Debt
   
36
 
SECTION 2.11. Prepayment of Loans
   
37
 
SECTION 2.12. Fees
   
38
 
SECTION 2.13. Interest
   
39
 
SECTION 2.14. Alternate Rate of Interest
   
40
 
SECTION 2.15. Increased Costs
   
41
 
SECTION 2.16. Break Funding Payments
   
43
 
SECTION 2.17. Taxes
   
43
 
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
   
44
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
   
46
 
SECTION 2.20. Designation of Borrowing Subsidiaries
   
47
           
ARTICLE III
 
         
Representations and Warranties
 
         










 
 

--------------------------------------------------------------------------------

 



 


Contents, p. 2

             
Page
SECTION 3.01. Organization; Powers
   
47
 
SECTION 3.02. Authorization; Enforceability
   
48
 
SECTION 3.03. Governmental Approvals; No Conflicts
   
48
 
SECTION 3.04. Financial Condition; No Material Adverse Change
   
48
 
SECTION 3.05. Litigation and Environmental Matters
   
49
 
SECTION 3.06. Compliance with Laws and Agreements
   
49
 
SECTION 3.07. Investment Company Status
   
49
 
SECTION 3.08. Taxes
   
49
 
SECTION 3.09. ERISA
   
49
 
SECTION 3.10. Disclosure
   
49
           
ARTICLE IV
 
         
Conditions
 
         
SECTION 4.01. Effective Date
   
50
 
SECTION 4.02. Each Credit Event
   
51
 
SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary
   
51
           
ARTICLE V
 
         
Affirmative Covenants
 
         
SECTION 5.01. Financial Statements and Other Information
   
52
 
SECTION 5.02. Notices of Material Events
   
53
 
SECTION 5.03. Existence; Conduct of Business
   
54
 
SECTION 5.04. Payment of Obligations
   
54
 
SECTION 5.05. Maintenance of Properties; Insurance
   
54
 
SECTION 5.06. Books and Records; Inspection Rights
   
54
 
SECTION 5.07. Compliance with Laws
   
55
 
SECTION 5.08. Use of Proceeds
   
55
           
ARTICLE VI
 
         
Negative Covenants
 
         
SECTION 6.01. Subsidiary Indebtedness
   
55
 
SECTION 6.02. Liens
   
56
 
SECTION 6.03. Sale and Leaseback Transactions
   
58
 
SECTION 6.04. Fundamental Changes
   
58
 
SECTION 6.05. Transactions with Affiliates
   
59
 
SECTION 6.06. Interest Coverage Ratio
   
59
 










 
 

--------------------------------------------------------------------------------

 



 


Contents, p. 3

             
Page
         
ARTICLE VII
 
         
Events of Default
 
         
ARTICLE VIII
 
         
The Agents
 
         
ARTICLE IX
 
         
Guarantee
 
         
ARTICLE X
 
         
Miscellaneous
 
         
SECTION 10.01. Notices
   
65
 
SECTION 10.02. Waivers; Amendments
   
66
 
SECTION 10.03. Expenses; Indemnity; Damage Waiver
   
67
 
SECTION 10.04. Successors and Assigns
   
68
 
SECTION 10.05. Survival
   
70
 
SECTION 10.06. Counterparts; Integration; Effectiveness
   
71
 
SECTION 10.07. Severability
   
71
 
SECTION 10.08. Right of Setoff
   
71
 
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
   
71
 
SECTION 10.10. WAIVER OF JURY TRIAL
   
72
 
SECTION 10.11. Headings
   
72
 
SECTION 10.12. Confidentiality
   
72
 
SECTION 10.13. Interest Rate Limitation
   
74
 
SECTION 10.14. Conversion of Currencies
   
74
 
SECTION 10.15. USA Patriot Act
   
74
 
SECTION 10.16. No Fiduciary Relationship
   
75
 




 
Schedules:
Schedule 2.01 — Commitments
Schedule 2.05 — Issuing Banks and LC Commitments
Schedule 3.05 — Disclosed Matters
Schedule 6.01 — Existing Subsidiary Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.05 — Transactions with Affiliates










 
 

--------------------------------------------------------------------------------

 



 


Contents, p. 4

 
Exhibits:
Exhibit A — Form of Assignment and Assumption
Exhibit B-1 — Form of Opinion of Bass, Berry & Sims PLC, counsel for the
Borrowers
Exhibit B-2 — Form of Opinion of Lovells, English counsel for the Borrowers
Exhibit C — Form of Borrowing Subsidiary Agreement
Exhibit D — Form of Borrowing Subsidiary Termination
Exhibit E — Form of Accession Agreement
Exhibit F — Form of Maturity Date Extension Request
Exhibit G — Mandatory Costs Rate










 
 

--------------------------------------------------------------------------------

 



 


 
 
     FIVE-YEAR CREDIT AGREEMENT dated as of April 30, 2007 (the “Agreement”),
among BROWN-FORMAN CORPORATION (the “ Company ”), a Delaware corporation;
BROWN-FORMAN BEVERAGES, EUROPE, LTD, an English company; the other BORROWING
SUBSIDIARIES from time to time party hereto (the Company and the Borrowing
Subsidiaries being collectively called the “ Borrowers ”); the LENDERS party
hereto; BANK OF AMERICA, N.A., as Syndication Agent; CITICORP NORTH AMERICA,
INC., BARCLAYS BANK PLC, NATIONAL CITY BANK and WACHOVIA BANK, NATIONAL
ASSOCIATION as Co-Documentation Agents; JPMORGAN CHASE BANK, N.A., as
Administrative Agent; and J.P. MORGAN EUROPE LIMITED, as London Agent.
 
          The Company (such term and each other capitalized term used but not
otherwise defined herein having the meaning assigned to it in Article I) has
requested the Lenders to extend credit to enable the Borrowers (a) to borrow on
a revolving credit basis on and after the Effective Date and at any time and
from time to time prior to the Maturity Date an aggregate principal amount not
in excess of Eight Hundred Million Dollars (US$800,000,000) at any time
outstanding (which principal amount may be increased by an amount not in excess
of Four Hundred Million Dollars (US$400,000,000) as provided in
Section 2.08(d)), (b) to obtain Letters of Credit and (c) to provide a procedure
under which Lenders may bid on an uncommitted basis on short-term borrowings by
the Borrowers maturing on or prior to the Maturity Date. The proceeds of such
borrowings will be used for working capital and general corporate purposes of
the Company and the Subsidiaries and to provide liquidity in connection with any
commercial paper program of the Borrowers. Letters of Credit will be used for
general corporate purposes of the Company and the Subsidiaries.
 
          The Lenders are willing to extend such credit to the Borrowers on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:
 
ARTICLE I
 
Definitions
 
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.







 
 

--------------------------------------------------------------------------------

 





 


2
 
          “Accession Agreement” means an Accession Agreement substantially in
the form of Exhibit E among an Increasing Lender, the Company and the
Administrative Agent.
 
          “Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing
for any Interest Period, an interest rate per annum equal to the sum of (a) the
EURIBO Rate for such Interest Period and (b) the Mandatory Costs Rate.
 
          “Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
equal to the product of (i) the LIBO Rate for US Dollars for such Interest
Period multiplied by (ii) the Statutory Reserve Rate and (b) with respect to any
LIBOR Borrowing denominated in any Alternative Currency for any Interest Period,
an interest rate per annum equal to the sum of (i) the LIBO Rate for such
currency and such Interest Period plus (ii) the Mandatory Costs Rate.
 
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
 
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
 
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
          “Agents” means the Administrative Agent and the London Agent.
 
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
 
          “Alternative Currency” means Euro, Sterling and any other currency,
other than US Dollars, (a) that is freely available, freely transferable and
freely convertible into US Dollars, (b) in which dealings in deposits are
carried on in the London interbank market and (c) that has been designated by
the Administrative Agent at the request of the Company, in a notice to the
Lenders, as an Alternative Currency.
 
          “Applicable Agent” means (a) with respect to a Loan or Borrowing
denominated in US Dollars or any Letter of Credit, and with respect to any
payment hereunder that does not relate to a particular Loan, Borrowing or Letter
of Credit, the Administrative Agent, and (b) with respect to a Loan or Borrowing
denominated in an Alternative Currency, the London Agent.







 
 

--------------------------------------------------------------------------------

 





 


3
 
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
 
          “Applicable Rate” means, for any day, with respect to any LIBOR
Revolving Loan or EURIBOR Revolving Loan, or with respect to the facility fees
or letter of credit participation fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “LIBOR/EURIBOR
Margin”, “Facility Fee” or “Letter of Credit Participation Fee”, as the case may
be, based upon the ratings by S&P and Moody’s, respectively, applicable on such
date to the Index Debt and the Utilization Percentage on such date:

                                                             
LIBOR/EURIBOR
 
Letter of Credit
               
Margin
 
Participation Fees
               
Utilization
 
Utilization
 
Utilization
 
Utilization
               
Percentage
 
Percentage
 
Percentage
 
Percentage
       
Facility Fee
 
£50%
 
>50%
 
£50%
 
>50%
   
Ratings
 
(% per
 
(% per
 
(% per
 
(% per
 
(% per
   
(S&P/Moody’s)
 
annum)
 
annum)
 
annum)
 
annum)
 
annum)
Category 1
 
³AA-/Aa3
   
0.040
%
   
0.110
%
   
0.160
%
   
0.110
%
   
0.160
%
Category 2
 
A+/A1
   
0.045
%
   
0.130
%
   
0.180
%
   
0.130
%
   
0.180
%
Category 3
 
A/A2
   
0.050
%
   
0.150
%
   
0.200
%
   
0.150
%
   
0.200
%
Category 4
 
A-/A3
   
0.060
%
   
0.190
%
   
0.240
%
   
0.190
%
   
0.240
%
Category 5
 
BBB+/Baa1
   
0.080
%
   
0.270
%
   
0.320
%
   
0.270
%
   
0.320
%
Category 6
 
<BBB+/Baa1
   
0.100
%
   
0.350
%
   
0.400
%
   
0.350
%
   
0.400
%

 
          For purposes of the foregoing, (i) if either Moody’s or S&P shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 6;
(ii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next above
that of the lower of the two ratings; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
publicly announced by the applicable rating agency. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Lenders shall negotiate in good
faith to amend this definition to reflect such







 
 

--------------------------------------------------------------------------------

 





 


4
 
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.
 
          “Assignment and Assumption” means an Assignment and Assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
 
          “Attributable Debt” means, with respect to any Sale-Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale-Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items which do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale-Leaseback Transaction (including any period for which such lease has
been extended). In the case of any lease which is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
 
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
 
          “Backstopped Letter of Credit” means any Letter of Credit the
obligations of the applicable Borrower (and any other account party thereunder)
in respect of which shall have been (a) collateralized in full by a deposit of
cash with the applicable Issuing Bank or (b) supported by a letter of credit
issued by a commercial bank that names the applicable Issuing Bank as the
beneficiary thereunder, in each case in a manner reasonably satisfactory to such
Issuing Bank. No Letter of Credit shall be deemed to be a Backstopped Letter of
Credit unless the Issuing Bank that is the issuer of such Letter of Credit shall
have provided to the Administrative Agent a written consent thereto.
 
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
 
          “Borrower” means the Company or any Borrowing Subsidiary.
 
          “Borrowing” means (a) Revolving Loans of the same Type and to the same
Borrower, made, converted or continued on the same date and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect, or (b) a
Competitive Loan







 
 

--------------------------------------------------------------------------------

 





 


5
 
or group of Competitive Loans of the same Type and to the same Borrower made on
the same date and as to which a single Interest Period is in effect.
 
          “Borrowing Minimum” means (a) in the case of a Borrowing denominated
in US Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in
any Alternative Currency, the smallest amount of such Alternative Currency that
is a multiple of 1,000,000 units of such currency that has a US Dollar
Equivalent of US$5,000,000 or more.
 
          “Borrowing Multiple” means (a) in the case of a Borrowing denominated
in US Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in
any Alternative Currency, 1,000,000 units of such currency.
 
          “Borrowing Request” means a request by a Borrower for a Revolving
Borrowing in accordance with Section 2.03.
 
          “Borrowing Subsidiary” means Brown-Forman Beverages, Europe, Ltd and
each other Subsidiary that has been designated as a Borrowing Subsidiary
pursuant to Section 2.20 and that has not ceased to be a Borrowing Subsidiary as
provided in such Section.
 
          “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary
Agreement substantially in the form of Exhibit C.
 
          “Borrowing Subsidiary Termination” means a Borrowing Subsidiary
Termination substantially in the form of Exhibit D.
 
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided , that (a) when used in connection with a LIBOR Loan
in any currency, the term “Business Day” shall also exclude any day on which
banks in London are not open for general business, (b) when used in connection
with a EURIBOR Loan, the term “Business Day” shall also exclude any day on which
banks in London are not open for general business and any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer
(TARGET) payment system is not open for the settlement of payments in Euros, and
(c) when used in connection with a Loan to any Borrower organized in a
jurisdiction other than the United States of America or the United Kingdom, the
term “Business Day” shall also exclude any day on which commercial banks in the
jurisdiction of organization of such Borrower are not open for general business.
 
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.







 
 

--------------------------------------------------------------------------------

 





 


6
 
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Company, other than descendants of George
Garvin Brown and their respective family members and descendants, or entities
controlled by, or trusts for the benefit of, any of them, including family and
charitable trusts; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither (i)
nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated; or (c) the acquisition of direct or indirect Control of
the Company by any Person or group, other than descendants of George Garvin
Brown and their respective family members and descendants, or entities
controlled by, or trusts for the benefit of, any of them, including family and
charitable trusts.
 
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or such Issuing Bank or by such Lender’s or such Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Competitive Loans.
 
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
 
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be reduced or increased from time to time pursuant to Sections 2.08 or
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is US$800,000,000.
 
          “Company” has the meaning assigned to such term in the heading of this
Agreement.
 
          “Competitive Bid” means an offer by a Lender to make a Competitive
Loan in accordance with Section 2.04.







 
 

--------------------------------------------------------------------------------

 





 


7
 
          “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
 
          “Competitive Bid Request” means a request by a Borrower for
Competitive Bids in accordance with Section 2.04.
 
          “Competitive Loan” means a Loan made pursuant to Section 2.04.
 
          “Competitive Loan Exposure” means the sum of the principal amounts of
the outstanding Competitive Loans.
 
          “Consenting Lender” has the meaning assigned to such term in
Section 2.09.
 
          “Consolidated Assets” means, at any time, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Company and its
Subsidiaries, all as set forth in the most recent consolidated balance sheet of
the Company and its Subsidiaries, determined in accordance with GAAP, included
in the periodic reports of the Company filed with the SEC.
 
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) all extraordinary non-cash charges for such period and (v) all non-cash
charges associated with employee compensation for such period, minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, all extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP. In the event that the Company or any
Subsidiary shall have completed an acquisition or disposition of any material
Person, division or business unit since the beginning of the relevant period,
Consolidated EBITDA shall be determined for such period on a pro forma  basis as
if such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.
 
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that properly attributable to Capital Leases in accordance
with GAAP and amortization of debt discount and debt issuance costs) of the
Company and the Subsidiaries on a consolidated basis, including all capitalized
interest, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financings and net costs
under interest rate protection agreements (including amortization of discount),
all as determined on a consolidated basis in accordance with GAAP. In the event
that the Company or any Subsidiary shall have completed an acquisition or
disposition of any material Person, division or business unit since the
beginning of the relevant period, Consolidated Interest Expense shall be
determined for







 
 

--------------------------------------------------------------------------------

 





 


8
 
such period on a proforma basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.
 
          “Consolidated Net Income” means, for any period, the net income or
loss of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
 
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“ Controlling ” and “ Controlled ” have meanings correlative thereto.
 
          “Credit Party” means the Company, in its capacity as a Borrower and as
a guarantor of the Obligations of the other Borrowers pursuant to Article IX,
and each Borrowing Subsidiary.
 
          “Declining Lender” has the meaning assigned to such term in
Section 2.09.
 
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
 
          “Defaulting Lender” means, at any time, any Lender that has defaulted
in its obligation to make a Revolving Loan or to fund its participation in a
Letter of Credit required to be made or funded by it hereunder, if such default
has not been remedied by such Lender at such time.
 
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.05.
 
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
 
          “Environmental Laws” means all material laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
 
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual







 
 

--------------------------------------------------------------------------------

 





 


9
 
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
          “EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, (a) the applicable Screen Rate or (b) if no Screen Rate is
available for such Interest Period, the arithmetic mean of the rates (rounded
upwards to four decimal places), supplied to the Administrative Agent at its
request by the Reference Banks (or such of the Reference Banks as shall supply
such rates in response to such request), quoted by the Reference Banks to
leading banks in the European interbank market for the offering of deposits in
Euro for a period comparable to the Interest Period for such Borrowing, in each
case as of the Specified Time on the Quotation Day.
 
          “EURIBOR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted EURIBO Rate.
 
          “Euro” or “€” means the single currency unit of the member States of
the European Community that adopt or have adopted the Euro as their lawful
currency in accordance with legislation of the European Community relating to
Economic and Monetary Union.







 
 

--------------------------------------------------------------------------------

 





 


10
 
          “Event of Default” has the meaning assigned to such term in
Article VII.
 
          “Exchange Rate” means, on any day, for purposes of determining the US
Dollar Equivalent of any Alternative Currency, the rate at which such
Alternative Currency may be exchanged into US Dollars at the time of
determination on such day as set forth on the Reuters WRLD Page for such
currency. In the event that such rate does not appear on any Reuters WRLD Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company, or, in the absence of such an agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
as near as practicable to such time of determination, on such day for the
purchase of US Dollars for delivery two Business Days later; provided  that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it
reasonably deems appropriate to determine such rate, and such determination
shall be conclusive absent manifest error.
 
          “Excluded Taxes” means, with respect to any Agent, Lender, Issuing
Bank or any other recipient of any payment to be made by or on account of any
Obligation hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profit taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which such recipient is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed by the United States of America (or any political subdivision thereof)
on payments by the Company or a Borrowing Subsidiary organized in the United
States of America from an office within such jurisdiction to the extent such tax
is in effect and applicable to such payments on the date hereof or at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 2.17(a).
 
          “Existing Maturity Date” has the meaning assigned to such term in
Section 2.09.
 
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.







 
 

--------------------------------------------------------------------------------

 





 


11
 
          “Financial Officer” means (a) with respect to the Company, the chief
executive officer, chief financial officer, principal corporate finance officer,
principal accounting officer, treasurer, assistant treasurer or controller of
the Company, and (b) with respect to any other Borrower, a Financial Officer of
the Company, individually or together with any director or chief financial
officer of such Borrower.
 
          “Fixed Rate” means, with respect to any Competitive Loan (other than a
LIBOR Competitive Loan), the fixed rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid.
 
          “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
 
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States of America, a State thereof or the
District of Columbia.
 
          “GAAP” means generally accepted accounting principles in the United
States of America.
 
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other similar governmental entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “ primary obligor ”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
 
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.







 
 

--------------------------------------------------------------------------------

 





 


12
 
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
 
          “Increasing Lender” has the meaning assigned to such term in
Section 2.08(d).
 
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all debt obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding accounts payable incurred in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, other than letters of
credit arising in the ordinary course of such Person’s business supporting
accounts payable, and (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
 
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
 
          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Company that is not guaranteed by any other Person or
subject to any other credit enhancement.
 
          “Information Memorandum” means the Confidential Information Memorandum
dated March 2007 relating to the Company and the Transactions.
 
          “Interest Election Request” means a request by the relevant Borrower
to convert or continue a Revolving Borrowing in accordance with Section 2.07.
 
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December, (b) with respect to any
LIBOR Loan or EURIBOR Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a LIBOR Borrowing
or EURIBOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Fixed Rate Loan, the last







 
 

--------------------------------------------------------------------------------

 





 


13
 
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Fixed Rate Borrowing with an Interest Period of more
than 90 days’ duration (unless otherwise specified in the applicable Competitive
Bid Request), each day prior to the last day of such Interest Period that occurs
at intervals of 90 days’ duration after the first day of such Interest Period,
and any other dates that are specified in the applicable Competitive Bid Request
as Interest Payment Dates with respect to such Borrowing.
 
          “Interest Period” means (a) with respect to any LIBOR Borrowing or
EURIBOR Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the applicable Borrower may elect, and
(b) with respect to any Fixed Rate Borrowing, the period (which shall not be
less than seven days or more than 360 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided  that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Borrowing or EURIBOR Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a LIBOR Borrowing or EURIBOR Borrowing
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
          “Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Lender
that shall have become an Issuing Bank hereunder as provided in Section 2.05(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
          “Issuing Bank Agreement” shall have the meaning assigned to such term
in Section 2.05(j).
 
          “LC Commitment” shall mean, as to each Issuing Bank, the commitment of
such Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The
initial amount of each Issuing Bank’s LC Commitment is set forth on
Schedule 2.05 or in such Issuing Bank’s Issuing Bank Agreement.
 
          “LC Disbursement” means a payment made by any Issuing Bank in respect
of a Letter of Credit.







 
 

--------------------------------------------------------------------------------

 





 


14
 
          “LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit (other
than, for the avoidance of doubt, any Backstopped Letters of Credit) at such
time plus  (b) the sum of the US Dollar Equivalents of the amounts of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.
 
          “Lender Affiliate” means, (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
 
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Accession Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.
 
          “Letter of Credit” means any letter of credit issued and outstanding
under this Agreement.
 
          “LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
any currency for any Interest Period, (a) the applicable Screen Rate or (b) if
no Screen Rate is available for such Interest Period, the arithmetic mean of the
rates (rounded upwards to four decimal places), supplied to the Administrative
Agent at its request by the Reference Banks (or such of the Reference Banks as
shall supply such rates in response to such request), quoted by the Reference
Banks to leading banks in the London interbank market for the offering of
deposits in such currency for a period comparable to the Interest Period for
such Borrowing, in each case as of the Specified Time on the Quotation Day.
 
          “LIBOR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate or, in the case of a
Competitive Loan or Borrowing, LIBO Rate.
 
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right (other than rights of first refusal or
first offer, which shall not be a Lien) of a third party with respect to such
securities.







 
 

--------------------------------------------------------------------------------

 





 


15
 
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
 
          “Local Time” means (a) with respect to a Loan or Borrowing denominated
in US Dollars or any Letter of Credit, New York City time, and (b) with respect
to a Loan or Borrowing denominated in an Alternative Currency, London time.
 
          “London Agent” means J.P. Morgan Europe Limited, in its capacity as
London agent for the Lenders hereunder, or any successor appointed in accordance
with Article VIII.
 
          “Mandatory Costs Rate” has the meaning set forth in Exhibit G.
 
          “Margin” means, with respect to any Competitive Loan bearing interest
at a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Competitive Loan, as specified by the Lender making such
Competitive Loan in its related Competitive Bid.
 
          “Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operation of the Company and the Subsidiaries,
taken as a whole, or (b) the rights of or remedies available to the Lenders
under this Agreement.
 
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding US$25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
 
          “Maturity Date” means April 30, 2012, as such date may be extended
pursuant to Section 2.09.
 
          “Maturity Date Extension Request” means a request by the Company,
substantially in the form of Exhibit F hereto or such other form as shall be
approved by the Administrative Agent, for the extension of the Maturity Date
pursuant to Section 2.09.
 
          “Moody’s” means Moody’s Investors Service, Inc., or any successor by
merger or consolidation to its business.
 
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
          “Obligations” means, with respect to any Borrower, the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest







 
 

--------------------------------------------------------------------------------

 





 


16
 
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by such Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
such Borrower under this Agreement.
 
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
 
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
 
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
 
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
          “Principal Property” means all property located in the United States
of America directly engaged in the manufacturing activities of the Company and
its Subsidiaries, the inventory and accounts receivable of the Company and its
Subsidiaries, wherever located, and the capital stock or other equity interests
owned by the Company and its Subsidiaries.
 
          “Quotation Day” means (a) with respect to any currency (other than
Sterling and Euro) for any Interest Period, two Business Days prior to the first
day of such Interest Period, (b) with respect to Sterling for any Interest
Period, the first day of such Interest Period and (c) with respect to Euro for
any Interest Period, the day two TARGET Days before the first day of such
Interest Period, in each case unless market







 
 

--------------------------------------------------------------------------------

 





 


17
 
practice differs in the Relevant Interbank Market for any currency, in which
case the Quotation Day for such currency shall be determined by the Applicable
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day shall be the last of those days).
 
          “Reference Banks” means, in relation to LIBOR, EURIBOR and Mandatory
Cost Rate, the principal London offices of JPMorgan Chase Bank, N.A., Bank of
America, N.A. and Citibank, N.A., or such other banks as may be appointed by the
Administrative Agent in consultation with the Company.
 
          “Register” has the meaning set forth in Section 10.04(c).
 
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
          “Relevant Interbank Market” means (a) with respect to any currency
other than Euros, the London interbank market and (b) with respect to Euros, the
European interbank market.
 
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time;
provided  that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders;
provided , further , however , that the Revolving Credit Exposures and unused
Commitments of any Defaulting Lender shall be disregarded in the determination
of Required Lenders at any time.
 
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum at such time, without duplication, of (a) the US Dollar
Equivalents of the principal amounts of such Lender’s outstanding Revolving
Loans and (b) the aggregate amount of such Lender’s LC Exposure.
 
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
 
          “Sale-Leaseback Transactions” means any arrangement whereby the
Company or a Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred; provided  that any
such arrangement entered into within 180 days after the acquisition,
construction or substantial improvement of the subject property shall not be
deemed to be a “Sale-Leaseback Transaction”.







 
 

--------------------------------------------------------------------------------

 





 


18
 
          “Screen Rate” means (a) in respect of the LIBO Rate for any currency
for any Interest Period, the British Bankers Association Interest Settlement
Rate for such currency and such Interest Period as set forth on the applicable
page of the Telerate Service (and if such page is replaced or such service
ceases to be available, another page or service displaying the appropriate rate
designated by the Applicable Agent) and (b) in respect of the EURIBO Rate for
any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period as set forth on the
applicable page of the Telerate Service (and if such page is replaced or such
service ceases to be available, another page or service displaying the
appropriate rate designated by the Applicable Agent).
 
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
 
          “Significant Subsidiary” means each Subsidiary which is a “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X of the SEC, as such
rule may be amended or modified and in effect from time to time.
 
          “Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m.,
London time and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.
 
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor by merger or consolidation to its
business.
 
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for LIBOR
funding (currently referred to as “LIBOR Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBOR Loans shall be deemed to constitute LIBOR funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
          “Sterling” means the lawful currency of the United Kingdom.
 
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the







 
 

--------------------------------------------------------------------------------

 





 


19
 
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
 
          “Subsidiary” means any subsidiary of the Company.
 
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
 
          “Transactions” means the execution, delivery and performance by the
Company and the other Borrowers of this Agreement, the borrowing of Loans, the
use of proceeds thereof and the issuance of Letters of Credit hereunder.
 
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate.
 
          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001.
 
          “US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.
 
          “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount, and (b) with respect to any
amount in any Alternative Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Alternative Currency at the time in effect
under the provisions of such Section.
 
          “US Dollars” or “US$” means the lawful currency of the United States
of America.
 
          “US Subsidiary” means any Subsidiary that is organized under the laws
of the United States of America, any State thereof or the District of Columbia.
 
          “Utilization Percentage” means the percentage produced by dividing
(i) the Revolving Credit Exposures by (ii) the total Commitments, unless the
Commitments shall have been terminated, in which case the Utilization Percentage
shall be 100%.
 
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
 
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class ( e.g. , a
“Revolving







 
 

--------------------------------------------------------------------------------

 





 


20
 
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class (
e.g. , a “Revolving Borrowing”) or by Type ( e.g. , a “LIBOR Borrowing”) or by
Class and Type ( e.g. , a “LIBOR Revolving Borrowing”).
 
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time;
provided  that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
          SECTION 1.05. Currency Translation. The Administrative Agent shall
determine the US Dollar Equivalent of any Borrowing denominated in an
Alternative Currency as of the date of the commencement of the initial Interest
Period therefor and as of the date of the commencement of each subsequent
Interest Period therefor, in each case using the Exchange Rate for such currency
in relation to US Dollars in effect on the date that is three Business Days
prior to the date on which the applicable Interest Period shall commence, and
each such amount shall be the US Dollar Equivalent of such Borrowing until the
next required calculation thereof pursuant to this sentence. The Administrative
Agent shall determine the US Dollar Equivalent of any Letter of Credit
denominated in an Alternative Currency as of the date such Letter of Credit is
issued,







 
 

--------------------------------------------------------------------------------

 





 


21
 
amended to increase its face amount, extended or renewed and as of the last
Business Day of each subsequent calendar quarter, in each case using the
Exchange Rate for such currency in relation to US Dollars in effect on the date
that is three Business Days prior to the date on which such Letter of Credit is
issued, amended to increase its face amount, extended or renewed and as of the
last Business Day of such subsequent calendar quarter, as the case may be, and
each such amount shall, except as provided in the last sentence of this Section,
be the US Dollar Equivalent of such Letter of Credit until the next required
calculation thereof pursuant to this sentence. The Administrative Agent shall
notify the Company and the Lenders of each calculation of the US Dollar
Equivalent of each Borrowing or Letter of Credit. For purposes of Article VI and
the definitions employed therein, amounts in currencies other than US Dollars
shall be translated into US Dollars at the currency exchange rates used in
preparing the Company’s annual and quarterly financial statements.
 
ARTICLE II
 
The Credits
 
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Company and the
Borrowing Subsidiaries, denominated in US Dollars or Alternative Currencies,
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding its Commitment or (b) the sum of the total Revolving Credit Exposures
plus the Competitive Loan Exposure exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.
 
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided  that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.
 
          (b) Subject to Section 2.14, (i) each Revolving Borrowing denominated
in US Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the
applicable Borrower may request in accordance herewith, (ii) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans,
(iii) each Revolving Borrowing denominated in an Alternative Currency other than
Euros shall be comprised entirely of LIBOR Loans and (iv) each Competitive
Borrowing shall be comprised entirely of Loans bearing interest based on the
LIBO Rate or Fixed Rate Loans, as the applicable Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of







 
 

--------------------------------------------------------------------------------

 





 


22
 
such Lender to make such Loan; provided that (A) any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and (B) the Borrowers shall not be
required to reimburse such Lender under Section 2.17 for Taxes incurred by
reason of the making by any Lender of any Loan through an office, branch or
Affiliate if such Lender could have made such Loan through another of its
offices, branches or Affiliates and, in the judgment of such Lender, (x) doing
so would have eliminated or reduced amounts payable pursuant to Section 2.17 and
(y) not subjected such Lender to any unreimbursed cost or expense or otherwise
been disadvantageous to such Lender.
 
          (c) At the commencement of each Interest Period for any LIBOR
Revolving Borrowing or EURIBOR Revolving Borrowing, and at the time each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided  that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Commitments
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type may be
outstanding at the same time; provided  that there shall not at any time be more
than a total of 10 LIBOR Revolving Borrowings and EURIBOR Revolving Borrowings
outstanding.
 
          (d) Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower (or the Company on its behalf, with
each Subsidiary Borrower hereby appointing and authorizing the Company to act on
its behalf for the purpose of such request) shall notify the Applicable Agent by
telephone, confirmed promptly by hand delivery or fax to such Applicable Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by a Financial Officer of the applicable Borrower (or by a Financial
Officer of the Company on behalf of the applicable Borrower ) (a) in the case of
a LIBOR Revolving Borrowing denominated in US Dollars, not later than 12:00
noon, Local Time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a LIBOR Revolving Borrowing denominated in an Alternative
Currency or a EURIBOR Revolving Borrowing, not later than 12:00 noon, Local
Time, three Business Days before the date of the proposed Borrowing, and (c) in
the case of an ABR Revolving Borrowing, not later than 11:30 a.m., Local Time,
the date of the proposed Borrowing. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
          (a) the Borrower requesting such Borrowing (or on whose behalf the
Company is requesting such Borrowing);
 
          (b) the currency and the principal amount of such Borrowing;







 
 

--------------------------------------------------------------------------------

 





 


23
 
          (c) the date of such Borrowing, which shall be a Business Day;
 
          (d) the Type of such Borrowing;
 
          (e) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;
 
          (f) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and
 
          (g) in the case of a Borrowing by a Borrowing Subsidiary that is not a
US Borrowing Subsidiary, the jurisdiction from which payments of the principal
and interest on such Borrowing will be made.
 
          Any Borrowing Request that shall fail to specify any of the
information required by the preceding provisions of this Section may be rejected
by the Applicable Agent if such failure is not corrected promptly after the
Applicable Agent shall give written or telephonic notice thereof to the
applicable Borrower, and, if so rejected, will be of no force or effect.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Applicable Agent shall advise each Lender that will make a Loan as
part of the requested Borrowing of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
          SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans denominated
in US Dollars; provided  that (i) the sum of the total Revolving Credit
Exposures plus the Competitive Loan Exposure at any time shall not exceed the
total Commitments or (ii) in the event the Maturity Date shall have been
extended as provided in Section 2.09, the sum of the LC Exposures attributable
to Letters of Credit expiring after any Existing Maturity Date and the
Competitive Loans maturing after such Existing Maturity Date shall not exceed
the aggregate Commitments that have been extended to a date after the expiration
date of the last of such Letters of Credit and the maturity of the last of such
Competitive Loans. To request Competitive Bids, the applicable Borrower (or the
Company on its behalf, with each Subsidiary Borrower hereby appointing and
authorizing the Company to act on its behalf for the purpose of such request)
shall notify the Administrative Agent of such request by telephone, (x) in the
case of a Borrowing that is to bear interest based on the LIBO Rate, not later
than 11:00 a.m., Local Time, four Business Days before the date of the proposed
Borrowing and (y) in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., Local Time, one Business Day before the date of the proposed
Borrowing; provided  that the applicable Borrower may submit up to (but not more
than) three Competitive Bid Requests on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected. Each such telephonic







 
 

--------------------------------------------------------------------------------

 





 


24
 
Competitive Bid Request shall be confirmed promptly by hand delivery or fax to
the Administrative Agent of a written Competitive Bid Request in a form approved
by the Administrative Agent and signed by a Financial Officer of the applicable
Borrower (or by a Financial Officer of the Company on behalf of the applicable
Borrower). Each such telephonic and written Competitive Bid Request shall
specify the following information in compliance with Section 2.02:
 
          (i) the Borrower requesting the Competitive Bid (or on whose behalf
the Company is requesting the Competitive Bid);
 
          (ii) the aggregate principal amount of the requested Borrowing;
 
          (iii) the date of such Borrowing, which shall be a Business Day;
 
          (iv) whether such Borrowing is to be a Borrowing bearing interest
based on the LIBO Rate or a Fixed Rate Borrowing;
 
          (v) the Interest Period to be applicable to such Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;
 
          (vi) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and
 
          (vii) in the case of a Competitive Bid Request made by a Borrowing
Subsidiary that is not a US Borrowing Subsidiary, the jurisdiction from which
payments of the principal and interest on the requested Borrowing will be made.
 
          Promptly following receipt of a Competitive Bid Request in accordance
with this Section, the Administrative Agent shall notify the Lenders of the
details thereof by fax, inviting the Lenders to submit Competitive Bids.
 
          (b) Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids in response to a Competitive Bid Request. Each Competitive
Bid by a Lender must be in a form approved by the Applicable Agent and must be
received by the Administrative Agent by fax, in the case of a Competitive
Borrowing bearing interest based on the LIBO Rate, not later than 9:30 a.m.,
Local Time, three Business Days before the proposed date of such Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30
a.m., Local Time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be in a minimum amount equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple and which may equal the entire principal
amount of the Competitive Borrowing requested) of the Competitive Loan or Loans
that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to







 
 

--------------------------------------------------------------------------------

 





 


25
 
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.
 
          (c) The Administrative Agent shall notify, not later than 10:30 a.m.,
Local Time, on the date on which Competitive Bids are due, the applicable
Borrower by fax of the Competitive Bid Rate and the principal amount specified
in each Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
 
          (d) Subject only to the provisions of this paragraph, the applicable
Borrower (or the Company on its behalf) may accept or reject any Competitive
Bid. The applicable Borrower (or the Company on its behalf) shall notify the
Administrative Agent by telephone, confirmed by fax in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Competitive Borrowing bearing
interest based on the LIBO Rate, not later than 11:30 a.m., Local Time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:30 a.m., Local Time, on the
proposed date of such Competitive Borrowing; provided  that (i) the failure of
the applicable Borrower (or the Company on its behalf) to give such notice shall
be deemed to be a rejection of each Competitive Bid, (ii) the applicable
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if such Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
applicable Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the applicable Borrower
may accept Competitive Bids at the same Competitive Bid Rate in part, which
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple; provided further  that if a Competitive Loan
must be in an amount less than the Borrowing Minimum on the date of the
applicable Competitive Bid Request because of the provisions of clause
(iv) above, such Competitive Loan may be for a minimum of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the applicable Borrower. Each
Subsidiary Borrower hereby appoints and authorizes the Company to act on its
behalf as set forth in this paragraph. A notice given by or on behalf of a
Borrower pursuant to this paragraph shall be irrevocable.
 
          (e) The Administrative Agent shall promptly notify each bidding Lender
by fax whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.







 
 

--------------------------------------------------------------------------------

 





 


26
 
          (f) If the Administrative Agent or any of its Affiliates shall elect
to submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the applicable Borrower at least one quarter of an
hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph (b) of
this Section.
 
          SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in US Dollars, Sterling, Euro or any other Alternative Currency
approved for such purpose by the Applicable Agent and the applicable Issuing
Bank, for its own account or, so long as the Company is a joint and several
co-applicant with respect thereto, for the account of any Subsidiary, in a form
reasonably acceptable to the Applicable Agent and the applicable Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by a Borrower to, or entered into by a Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Company unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the account of any
Subsidiary as provided in the first sentence of this paragraph, the Company will
be fully responsible for the reimbursement of LC Disbursements, the payment of
interest thereon and the payment of fees due under Section 2.12(b) to the same
extent as if it were the sole account party in respect of such Letter of Credit
(the Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Subsidiary that shall
be an account party in respect of any such Letter of Credit).
 
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), a Borrower shall
deliver (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Applicable Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be reasonably necessary to enable the applicable
Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form
(which form shall be reasonably acceptable to such Borrower) in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed







 
 

--------------------------------------------------------------------------------

 





 


27
 
US$100,000,000, (ii) the amount of the LC Exposure attributable to Letters of
Credit issued by the applicable Issuing Bank will not exceed the LC Commitment
of such Issuing Bank, (iii) the sum of the Revolving Credit Exposures and the
Competitive Loan Exposure will not exceed the aggregate Commitments, (iv) the
Revolving Credit Exposure of each Lender will not exceed the Commitment of such
Lender and (v) in the event the Maturity Date shall have been extended as
provided in Section 2.09, the sum of the LC Exposures attributable to Letters of
Credit expiring after any Existing Maturity Date and the Competitive Loans
maturing after such Existing Maturity Date shall not exceed the total
Commitments that have been extended to a date after the expiration date of the
last of such Letters of Credit and the maturity of the last of such Competitive
Loans. If the Required Lenders notify the Issuing Banks that an Event of Default
(or, with respect to the issuance or extension of, or an amendment increasing
the face amount of, any Letter of Credit, a Default) exists and instruct the
Issuing Banks to suspend the issuance, amendment, renewal or extension of
Letters of Credit, no Issuing Bank shall issue, amend, renew or extend any
Letter of Credit without the consent of the Required Lenders until such notice
is withdrawn by the Required Lenders (and each Lender that shall have delivered
such a notice agrees promptly to withdraw it at such time as it determines that
no Event of Default (or, as applicable, no Default) exists).
 
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date. A Letter of Credit may
provide for automatic renewals for additional periods of up to one year subject
to a right on the part of the applicable Issuing Bank to prevent any such
renewal from occurring by giving notice to the beneficiary during a specified
period in advance of any such renewal, and the failure of such Issuing Bank to
give such notice by the end of such period shall for all purposes hereof be
deemed an extension of such Letter of Credit; provided  that in no event shall
any Letter of Credit, as extended from time to time, expire after the date that
is five Business Days prior to the Maturity Date.
 
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage from time to time of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Applicable Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter







 
 

--------------------------------------------------------------------------------

 





 


28
 
of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Applicable Agent an amount equal to such LC
Disbursement, in the currency of such LC Disbursement, not later than 2:00 p.m.,
Local Time, on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., Local
Time, on such date, or, if such notice has not been received by such Borrower
prior to such time on such date, then not later than 2:00 p.m., Local Time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the
Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided  that, in the case of an LC Disbursement in US Dollars, the applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If such Borrower fails to make such
payment when due, the Applicable Agent shall notify each Lender of the
applicable LC Disbursement, the amount and currency of the payment then due from
such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Applicable Agent its Applicable Percentage of the payment then due from such
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis , to the
payment obligations of the Lenders), and the Applicable Agent shall promptly pay
to such Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Applicable Agent of any payment from a Borrower
pursuant to this paragraph, the Applicable Agent shall distribute such payment
to such Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank, as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement.
 
          (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not







 
 

--------------------------------------------------------------------------------

 





 


29
 
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder. None of the Agents, the Lenders, any Issuing Bank or any
of their Related Parties shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided  that nothing in this Section shall be construed to
excuse an Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a non-appealable
judgment of a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by fax) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided  that any
failure to give or delay in giving such notice shall not relieve the applicable
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement at (i) in the case of any LC Disbursement denominated in US
Dollars, the rate per annum then applicable to ABR Revolving Loans and (ii) in
the case of an LC Disbursement denominated in any Alternative Currency, a rate
per annum reasonably determined by the applicable Issuing Bank (which
determination will be conclusive absent manifest error) to represent its cost







 
 

--------------------------------------------------------------------------------

 





 


30
 
of funds plus the Applicable Rate used to determine interest applicable to LIBOR
or EURIBOR Revolving Loans; provided that, if such Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(e) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.
 
          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each applicable Borrower shall deposit in respect of
each outstanding Letter of Credit issued for such Borrower’s account (or, in the
case of the Company, with respect to which it is a co-applicant), in an account
with the Applicable Agent, in the name of the Applicable Agent and for the
benefit of the Lenders and the applicable Issuing Bank, an amount in cash and in
the currency of such Letter of Credit equal to the portion of the LC Exposure
attributable to such Letter of Credit as of such date plus any accrued and
unpaid interest thereon; provided  that the obligation to cash collateralize
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company or any Borrower described in
clause (h) or (i) of Article VII. Each such deposit shall be held by the
Applicable Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Applicable Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Applicable Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Applicable Agent to reimburse the applicable Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposures
representing more than 50% of the aggregate amount of LC Exposure), be applied
to satisfy other obligations of the Borrowers under this Agreement. If the
Borrowers are required to provide cash collateral hereunder as a result of the
occurrence of an Event of Default, such cash collateral (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived.
 
          (j) Designation of Additional Issuing Banks. From time to time, the
Company may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “ Issuing Bank
Agreement ”), which







 
 

--------------------------------------------------------------------------------

 





 


31
 
shall be in a form satisfactory to the Company and the Administrative Agent,
that shall set forth the LC Commitment of such Lender and shall be executed by
such Lender, the Company and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an Issuing Bank. The Issuing Bank Agreement of any Issuing Bank may
limit the currencies in which and the Borrowers for the accounts of which such
Issuing Bank will issue Letters of Credit, and any such limitations will, as to
such Issuing Bank, be deemed to be incorporated in this Agreement.
 
          (k) Termination of an Issuing Bank. The Company may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank and the Administrative Agent. Any
such termination shall become effective upon the earlier of (i) such Issuing
Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof. At the time any such termination
shall become effective, the Company shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b). From and
after the effective date of any such termination, the terminated Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not issue additional
Letters of Credit.
 
          (l) Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currencies and face amounts
of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), it being
understood that such Issuing Bank shall not effect any issuance, renewal,
extension or amendment resulting in an increase in the aggregate amount of the
Letters of Credit issued by it without first obtaining written confirmation from
the Administrative Agent that such increase is then permitted under this
Agreement (which confirmation, if true, shall be promptly delivered by the
Administrative Agent), (ii) on each Business Day on which such Issuing Bank
makes any LC Disbursement, the date, currency and amount of such LC
Disbursement, (iii) on any Business Day on which the applicable Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.
 
          (m) Backstopped Letters of Credit. Notwithstanding anything to the
contrary set forth in this Section, in the event that (i) an Issuing Bank shall
have provided to the Administrative Agent a written consent to any Letter of
Credit issued by such Issuing Bank being designated as a Backstopped Letter of
Credit and (ii) the Company and the Issuing Bank shall have provided to the
Administrative Agent evidence,







 
 

--------------------------------------------------------------------------------

 





 


32
 
satisfactory to the Administrative Agent, demonstrating that the arrangements
with respect to such Letter of Credit satisfy the requirements set forth in the
definition of the term “Backstopped Letter of Credit”, then, commencing at the
effective time specified in such consent (or, if none is specified, commencing
at the time of the receipt of such consent by the Administrative Agent), such
Letter of Credit shall cease to be a Letter of Credit outstanding hereunder, and
the Lenders shall be deemed to have no participations in such Letter of Credit
under paragraph (d) of this Section and no obligations with respect to such
Letter of Credit under paragraph (e) of this Section; provided , however , that
nothing in this paragraph shall affect (A) the agreements set forth in paragraph
(f) of this Section with respect to such Letter of Credit (it being agreed,
however, that the obligation of any Borrower to reimburse LC Disbursements under
such Letter of Credit, in lieu of being performed as provided in paragraph
(e) of this Section, shall be performed as provided in the applicable letter of
credit application or any other agreement between such Borrower and such Issuing
Bank) or (B) the obligations of any Borrower under Sections 2.15, 2.17 and
10.03.
 
          SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 1:30 p.m., Local Time,
to the account of the Applicable Agent most recently designated by it for such
purpose by notice to the Lenders. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to the account designated by the Borrower in the
applicable Borrowing Request or Competitive Bid Request; provided  that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
 
          (b) Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Agent such Lender’s share of such Borrowing,
the Applicable Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Agent, then the
applicable Lender and such Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the rate reasonably determined by the Applicable Agent
to be the cost to it of funding such amount or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan pursuant to
Section 2.13 (it being understood that nothing in this paragraph shall require
any Borrower to pay any interest in duplication of the interest payable under
such Section).
 
          SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing, shall have an
initial Interest







 
 

--------------------------------------------------------------------------------

 





 


33
 
Period as specified in such Borrowing Request. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a LIBOR Borrowing or a EURIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section
and on terms consistent with the other provisions of this Agreement. A Borrower
may elect different options with respect to different portions of an affected
Revolving Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing and the Loans
resulting from an election made with respect to any such portion shall be
considered a separate Borrowing.
 
          (b) To make an election pursuant to this Section, a Borrower shall
notify the Applicable Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or fax to
the Applicable Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Financial Officer on behalf of the
applicable Borrower. Notwithstanding any other provision of this Section, a
Borrower shall not be permitted to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for LIBOR Loans or EURIBOR Loans that does not
comply with Section 2.02(d) or (iii) convert or continue any Competitive
Borrowing.
 
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing;
 
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
          (iii) the Type of the resulting Borrowing; and
 
          (iv) if the resulting Borrowing is to be a LIBOR Borrowing or a
EURIBOR Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.
 
If any such Interest Election Request requests a LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.







 
 

--------------------------------------------------------------------------------

 





 


34
 
          (d) Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
          (e) If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a LIBOR Revolving Borrowing or EURIBOR
Revolving Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period, (i) in the case of a LIBOR Revolving Borrowing denominated in
US Dollars, such Borrowing shall be converted to an ABR Revolving Borrowing and
(ii) in the case of any other LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing, such Borrowing shall be continued as a Borrowing of the applicable
Type for an Interest Period of one month.
 
          (f) Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in US
Dollars may be converted to or continued as a LIBOR Borrowing and (ii) unless
repaid, each LIBOR Borrowing denominated in US Dollars shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.
 
          SECTION 2.08. Termination, Reduction and Increase of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
 
          (b) The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of US$1,000,000 and not less
than US$5,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect thereto and any concurrent prepayment of the
Loans in accordance with Section 2.11, the sum of the Revolving Credit Exposures
and the Competitive Loan Exposure would exceed the total Commitments.
 
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.







 
 

--------------------------------------------------------------------------------

 





 


35
 
          (d) The Company may from time to time, by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) executed by the Company and one or more financial institutions (which
may include any Lender) that are willing to extend a Commitment or, in the case
of any such financial institution that is already a Lender, to increase its
Commitment (any such financial institution referred to in this Section being
called an “ Increasing Lender ”), cause the total Commitments to be increased by
such new or incremental Commitments of the Increasing Lenders, in an amount for
each Increasing Lender as set forth in such notice; provided  that (i) the
aggregate principal amount of any increase in the total Commitments made
pursuant to this Section shall not be less than US $50,000,000 and the aggregate
principal amount of all such increases shall not exceed US$400,000,000,
(ii) each Increasing Lender, if not already a Lender hereunder, shall be subject
to the prior written approval of the Company, the Administrative Agent and each
of the Issuing Banks (which approval shall not be unreasonably withheld or
delayed) and (iii) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed Accession Agreement. New Commitments and
increases in Commitments created pursuant to this Section shall become effective
(A) in the case of an Increasing Lender already a Lender under this Agreement,
on the date specified in the applicable notice delivered pursuant to this
Section and (B) in the case of an Increasing Lender not already a Lender under
this Agreement, on the effective date of the applicable Accession Agreement.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender
hereunder. Upon the effectiveness of any increase pursuant to this Section in
the Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed
to have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless
(i) the Administrative Agent shall have received documents consistent with those
delivered under paragraphs (b) and (c) of Section 4.01 as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase and (ii) on the date of such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all references
in such paragraphs to a Borrowing being deemed to be references to such increase
and without giving effect to the parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company. Following any extension
of a new Commitment or increase of a Lender’s Commitment pursuant to this
paragraph, any Loans outstanding prior to the effectiveness of such increase or
extension shall continue outstanding until the ends of the respective Interests
Periods applicable thereto, and shall then be repaid and, if the Borrowers shall
so elect, refinanced with new Revolving Loans made pursuant to Section 2.01(a)
ratably in accordance with the Commitments in effect following such extension or
increase.
 
          SECTION 2.09. Extension of Maturity Date. The Company may, by delivery
of a Maturity Date Extension Request to the Administrative Agent (which shall







 
 

--------------------------------------------------------------------------------

 





 


36
 
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 85 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year;
provided  that there shall be no more than two extensions of the Maturity Date
pursuant to this Section. Each Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s Maturity Date Extension Request,
advise the Company whether or not it agrees to the requested extension (each
Lender agreeing to a requested extension being called a “ Consenting Lender ”,
and each Lender declining to agree to a requested extension being called a “
Declining Lender ”). Any Lender that has not so advised the Company and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Lenders constituting the
Required Lenders shall have agreed to a Maturity Date Extension Request, then
the Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect. The decision to agree or
withhold agreement to any Maturity Date Extension Request shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “ Existing Maturity Date ”). The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date, and on the Existing Maturity Date the
Borrowers shall also make such other prepayments of their Loans pursuant to
Section 2.11 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the Revolving Credit Exposures plus the
Competitive Loan Exposure would not exceed the total Commitments.
Notwithstanding the foregoing provisions of this paragraph, the Company shall
have the right, pursuant to Section 2.19(b), at any time prior to the Existing
Maturity Date, to replace a Declining Lender with a Lender or other financial
institution that will agree to the applicable Maturity Date Extension Request,
and any such replacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Maturity Date
pursuant to this paragraph shall become effective unless on the anniversary of
the Effective Date that immediately follows the date on which the Company
delivers the applicable Maturity Date Extension Request, the conditions set
forth in Section 4.02 shall be satisfied (without giving effect to the
parenthetical in Section 4.02(a)) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Company.
 
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay to the Applicable Agent for the account
of each Lender (i) the then unpaid principal amount of each Revolving Loan made
to such Borrower on the Maturity Date, and (ii) the then unpaid principal amount
of each Competitive Loan on the last day of the Interest Period applicable to
such Loan.
 
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender







 
 

--------------------------------------------------------------------------------

 





 


37
 
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error;
provided  that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans in accordance with the terms of this
Agreement.
 
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Company and the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
          SECTION 2.11. Prepayment of Loans. (a) Any Borrower shall have the
right at any time and from time to time to prepay any Borrowing of such Borrower
in whole or in part, subject to prior notice in accordance with paragraph (d) of
this Section; provided  that the Borrowers shall not have the right to prepay
any Competitive Loan without the prior consent of the Lender thereof.
 
          (b) If the sum of the Revolving Credit Exposures and the Competitive
Loan Exposures shall exceed the aggregate Commitments, then (i) if any Revolving
Borrowings are outstanding, (A) on the last day of any Interest Period for any
LIBOR Revolving Borrowing or EURIBOR Revolving Borrowing and (B) on each other
day on which any ABR Revolving Borrowing shall be outstanding, the applicable
Borrowers shall prepay Revolving Loans in an aggregate amount equal to the
lesser of (x) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Loans on such day) and (y) the amount of the
applicable Revolving Borrowings referred to in clause (A) or (B), as applicable,
and (ii) if no Revolving Borrowings are outstanding, deposit cash collateral in
an account with the Administrative Agent pursuant to Section 2.05(i) in an
aggregate amount equal to the lesser of (A) the amount equal to such excess and
(B) the aggregate amount of the LC Exposures. If the sum of the Revolving Credit
Exposures and the Competitive Loan Exposures on the last day of any month shall
exceed 105% of the aggregate Commitments, then the applicable Borrowers







 
 

--------------------------------------------------------------------------------

 





 


38
 
shall, not later than the next Business Day, prepay one or more Revolving
Borrowings (and, if no Revolving Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(i)) in an aggregate amount equal to the lesser of (1) the amount
necessary to eliminate such excess and (2) the aggregate amount of the Revolving
Credit Exposures.
 
          (c) Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrowers shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
 
          (d) The applicable Borrower shall notify the Applicable Agent by a
written notice signed by a Financial Officer on behalf of the applicable
Borrower of any prepayment of a Borrowing hereunder (i) in the case of a LIBOR
Borrowing denominated in US Dollars, not later than 12:00 noon, Local Time,
three Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(ii) in the case of a LIBOR Borrowing denominated in an Alternative Currency or
a EURIBOR Borrowing, not later than 12:00 noon, Local Time, three Business days
before the date of such prepayment (or, in the case of a prepayment under
paragraph (b) above, as soon thereafter as practicable) and (iii) in the case of
an ABR Borrowing, not later than 12:00 noon, Local Time, on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided  that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08(c).
Promptly following receipt of any such notice, the Applicable Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.
 
          SECTION 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided  that if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date, and on the date on which the Commitments shall have
terminated and the Lenders shall have no Revolving Credit Exposure. All facility
fees shall be computed







 
 

--------------------------------------------------------------------------------

 





 


39
 
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to LIBOR and EURIBOR Revolving Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the Company
and such Issuing Bank on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided  that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
 
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to it) for distribution to the Persons
entitled thereto. Fees paid shall not be refundable under any circumstances.
 
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate.
 
          (b) The Loans comprising each LIBOR Borrowing shall bear interest
(i) in the case of a LIBOR Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a LIBOR Competitive Loan, at the LIBO Rate for the Interest
Period in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.







 
 

--------------------------------------------------------------------------------

 





 


40
 
          (c) The Revolving Loans comprising each EURIBOR Revolving Borrowing
shall bear interest at the Adjusted EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
 
          (d) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.
 
          (e) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.
 
          (f) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided  that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
All interest shall be payable in the currency in which the applicable Loan is
denominated.
 
          (g) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or, in the case of ABR Borrowings, 366 days in a leap year),
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Adjusted
LIBO Rate, Adjusted EURIBO Rate or Alternate Base Rate shall be determined by
the Applicable Agent, and such determination shall be conclusive absent manifest
error.
 
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:
 
          (a) the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as
the case may be, for such Interest Period; or







 
 

--------------------------------------------------------------------------------

 





 


41
 
          (b) the Applicable Agent is advised by a majority in interest of the
Lenders that the Adjusted LIBO Rate or Adjusted EURIBO Rate, as the case may be,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining the Loans included in such Borrowing for such
Interest Period;
 
then the Applicable Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone or fax as promptly as practicable thereafter and,
until the Applicable Agent notifies the applicable Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, an affected LIBOR Borrowing or
EURIBOR Borrowing, as the case may be, shall be ineffective, (ii) any affected
LIBOR Borrowing or EURIBOR Borrowing that is requested to be continued shall
(A) if denominated in US Dollars, be continued as an ABR Borrowing, or
(B) otherwise, be repaid on the last day of the then current Interest Period
applicable thereto and (iii) any Borrowing Request for an affected LIBOR
Borrowing or EURIBOR Borrowing, and any request for a Competitive Borrowing
bearing interest determined by reference to the LIBO Rate, shall (A) in the case
of a Revolving Borrowing denominated in US Dollars, be deemed a request for an
ABR Borrowing, or (B) in all other cases, be ineffective.
 
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
 
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted EURIBO Rate) or any Issuing Bank; or
 
          (ii) impose on any Lender, any Issuing Bank or the London or European
interbank market any other condition affecting this Agreement or LIBOR Loans,
EURIBOR Loans or Competitive Loans or any Letter of Credit or participations
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan, EURIBOR Loan or Competitive Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
          (b) If any Lender or Issuing Bank determines in good faith that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the







 
 

--------------------------------------------------------------------------------

 





 
 
42
 
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the applicable Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
 
          (c) If the cost to any Lender of making or maintaining any Loan or the
cost to any Lender or any Issuing Bank of participating in, issuing or
maintaining any Letter of Credit to a Borrowing Subsidiary is increased (or the
amount of any sum received or receivable by any Lender or any Issuing Bank (or
its applicable lending office) is reduced) by an amount deemed in good faith by
such Lender or such Issuing Bank, as the case may be, to be material, by reason
of the fact that such Borrowing Subsidiary is incorporated in, has its principal
place of business in, or borrows from, a jurisdiction outside the United States
or the United Kingdom, such Borrowing Subsidiary shall indemnify such Lender or
such Issuing Bank from time to time for such increased cost or reduction.
 
          (d) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section and the manner in which such amount or amounts have been determined,
shall be delivered to the Company and shall be conclusive absent manifest error.
The Company shall pay or cause the applicable Borrower to pay such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
          (e) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation;
provided  that the applicable Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Company of the Change in Law or
other circumstance giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further  that, if the Change in Law or other circumstance giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof.
 
          (f) The foregoing provisions of this Section shall not apply to Taxes,
which shall be governed solely by Section 2.17.
 
          (g) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such







 
 

--------------------------------------------------------------------------------

 





 


43
 
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
 
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any LIBOR Loan, EURIBOR Loan or Fixed Rate Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default or an optional prepayment of Loans), (b) the conversion
of any LIBOR Loan or EURIBOR Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date or in the amount specified in any notice
delivered pursuant hereto, (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (e) the assignment of any
LIBOR Loan, EURIBOR Loan or Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.19, then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense (but not for any
anticipated profits) attributable to such event including, to the extent that
any of the foregoing Loans are denominated in any Alternative Currency, the
actual costs and expenses of such Lender attributable to the premature unwinding
of any hedging agreement entered into by such Lender in respect to the foreign
currency exposure attributable to such Loan. In the case of a LIBOR Loan or
EURIBOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate, LIBO Rate or Adjusted
EURIBO Rate that would have been applicable to such Loan (and, for avoidance of
doubt, without giving effect to any Applicable Rate or Margin that would
otherwise have been applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the London or European market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of any Credit Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided  that if
any Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Agent, the applicable
Lender or the applicable Issuing Bank (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such







 
 

--------------------------------------------------------------------------------

 





 


44
 
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
          (c) The relevant Borrower shall indemnify each Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of such Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or an Issuing Bank, or
by an Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall
be conclusive absent manifest error.
 
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
          (e) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident or located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Company (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Company as will permit such payments to be
made without withholding or at a reduced rate; provided  that such Lender has
received written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation (together, if
requested by such Lender, with a certified English translation thereof). Each
Lender shall promptly notify the Company at any time it determines that it is no
longer in a position to provide any such previously delivered documentation to
the Company.
 
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements or otherwise) prior to the time required hereunder for such
payment or, if no such time is expressly required, prior to 1:00 p.m., Local
Time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest







 
 

--------------------------------------------------------------------------------

 





 


45
 
thereon. All such payments shall be made to the Applicable Agent for the account
of the applicable Lenders to such account as the Applicable Agent shall from
time to time specify in one or more notices delivered to the Company, except
that payments to be made directly to an Issuing Bank as provided herein shall be
made directly to such Issuing Bank and payments pursuant to Sections 2.15, 2.16,
2.17 and 10.03 shall be made directly to the Persons entitled thereto. The
Applicable Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder of
principal or interest in respect of any Loan or LC Disbursement shall, except as
otherwise expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in US Dollars. Any payment required to be made by any Agent
hereunder shall be deemed to have been made by the time required if such Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment.
 
          (b) If at any time insufficient funds are received by and available to
the Agents to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided  that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).







 
 

--------------------------------------------------------------------------------

 





 


46
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
 
          (d) Unless an Agent shall have received notice from a Borrower prior
to the date on which any payment is due to such Agent for the account of any
Lenders or Issuing Bank hereunder that the such Borrower will not make such
payment, such Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or Issuing Bank, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each applicable Lender or Issuing Bank, as the case may be, severally
agrees to repay to such Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to such Agent, at a rate determined by such Agent in accordance with
banking industry rules on interbank compensation.
 
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(e), 2.06(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Credit Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
          (b) If any Lender requests compensation under Section 2.15, or if any
Credit Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
if any Lender is a Defaulting Lender or a Declining Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall







 
 

--------------------------------------------------------------------------------

 





 


47
 
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent and each Issuing Bank, which
consent, in each case, shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans) and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments and
(iv) in the case of any such assignment resulting from a Lender being a
Declining Lender, the assignee shall have agreed to the applicable Maturity Date
Extension Request. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
 
          SECTION 2.20. Designation of Borrowing Subsidiaries. The Company may
at any time and from time to time designate any Subsidiary as a Borrowing
Subsidiary by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company, and upon such delivery
such Subsidiary shall for all purposes of this Agreement be a Borrowing
Subsidiary and a party to this Agreement until the Company shall have executed
and delivered to the Administrative Agent a Borrowing Subsidiary Termination
with respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Borrowing Subsidiary and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Borrowing Subsidiary at a time when any principal of or interest on any
Loan to or any Letter of Credit issued for the account of such Borrowing
Subsidiary shall be outstanding hereunder; provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Borrowing Subsidiary to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall send a copy thereof to each Lender.
 
ARTICLE III
 
Representations and Warranties
 
          The Company and each other Borrower represents and warrants to the
Lenders and the Issuing Banks that:
 
          SECTION 3.01. Organization; Powers. Each of the Company and its
Significant Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is recognized in the jurisdiction of
organization thereof) under the laws of the jurisdiction of its organization,
has all requisite power and authority to carry







 
 

--------------------------------------------------------------------------------

 





 


48
 
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Credit Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Credit Party and constitutes a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate the
charter, by-laws or other organizational documents of the Company or any of its
Subsidiaries, (c) will not violate any applicable law, rule or regulation or any
order of any Governmental Authority, (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries pursuant to the terms of any indenture,
agreement or other instrument binding on the Company or any of its Subsidiaries,
except in each case (other than in the case of clause (b)), where the absence of
such consent or approval, or the failure to make such registration or filing, or
take such other action, or such violation, default, payment or Lien would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheets
and statements of income, stockholders equity and cash flows (i) as of the end
of and for the fiscal year ended April 30, 2006, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of the
end of and for the fiscal quarters ended July 31, 2006, October 31, 2006, and
January 31, 2007, certified by a Financial Officer of the Company. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject, in the case of such quarterly financial statements, to
normal year-end adjustments and the absence of footnotes.
 
          (b) Since April 30, 2006, through the date of this Agreement, there
has been no material adverse change in the business, assets, liabilities,
condition, financial or otherwise, or material agreements of the Company and its
Subsidiaries, taken as a whole.







 
 

--------------------------------------------------------------------------------

 





 


49
 
          SECTION 3.05. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable probability of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
 
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
          SECTION 3.06. Compliance with Laws and Agreements. Each of the Company
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not resulted and
would not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.
 
          SECTION 3.07. Investment Company Status. Neither the Company nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
          SECTION 3.08. Taxes. The Company and its Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes required to have been paid by
them pursuant to said Tax returns or pursuant to any assessment received by
them, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
          SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
 
          SECTION 3.10. Disclosure. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
(taken as a whole) furnished by or on behalf of the Borrowers to any Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or







 
 

--------------------------------------------------------------------------------

 





 


50
 
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided  that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
ARTICLE IV
 
Conditions
 
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):
 
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic image scan transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.
 
          (b) The Administrative Agent shall have received favorable written
opinions (addressed to the Agents and the Lenders and dated the Effective Date)
of Bass, Berry & Sims PLC, counsel for the Borrowers, and Lovells, English
counsel for Brown-Forman Beverages, Europe, Ltd., substantially in the forms of
Exhibits B-1 and B-2, respectively, and covering such other matters relating to
the Borrowers, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrowers hereby request such counsel to deliver such
opinion.
 
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
 
          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
          (e) The commitments of the lenders under the Amended and Restated
Five-Year Credit Agreement dated as of April 10, 2006, among the Company, the
borrowing subsidiaries party thereto, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, shall have been terminated and the
principal of and







 
 

--------------------------------------------------------------------------------

 





 


51
 
interest accrued on all loans, and all other amounts accrued for the accounts of
or owing to the lenders, thereunder shall have been paid in full.
 
          (f) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, this Agreement shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) on or
prior to April 30, 2007.
 
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
 
     (a) The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.05)
shall be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
 
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
          SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary. The
obligation of each Lender to make Loans to, and the obligations of the Issuing
Banks to issue Letters of Credit for the account of, any Borrowing Subsidiary
(other than the Borrowing Subsidiary party hereto on the date hereof) is subject
to the satisfaction of the following conditions:
 
     (a) The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrowing Subsidiary Agreement duly executed by all parties thereto.
 
     (b) The Administrative Agent shall have received such documents (including
such legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrower,
the authorization and legality of the Transactions insofar as they relate to
such Borrower and any other legal matters relating to such Borrower, its
Borrowing Subsidiary Agreement or such Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.







 
 

--------------------------------------------------------------------------------

 





 


52
 
     (c) The Agents and Lenders shall have received, at least five Business Days
prior to the making of such Loan or issuance of such Letters of Credit, all
documentation and other information relating to such Borrower requested by them
for purposes of ensuring compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S.A. Patriot Act.
 
ARTICLE V
 
Affirmative Covenants
 
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, all LC Disbursements shall have been reimbursed and all
Letters of Credit (other than, for the avoidance of doubt, any Backstopped
Letter of Credit) shall have expired or been terminated, the Company and each
other Borrower covenants and agrees with the Lenders that:
 
          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to the Administrative Agent and each Lender:
 
     (a) within 120 days after the end of each fiscal year of the Company, a
copy of its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 
     (b) within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, a copy of its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying







 
 

--------------------------------------------------------------------------------

 





 


53
 
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.06 ( provided , however , that, in the case of any
such certificate required to be furnished concurrently with the delivery of
financial statements under clause (b) above for any fiscal quarter of the
Company during which the Company or its Subsidiaries shall have consummated an
acquisition or a disposition of assets as a result of which the Company is
required to file with the SEC a Current Report on Form 8-K containing pro forma
financial statements with respect to such acquisition or disposition, such
certificate may omit certifications with respect to compliance with Section 6.06
and the calculations referred to in clause (ii) above if (x) such acquisition or
disposition shall have been consummated less than 75 days (or such shorter
number of days as may be provided under the rules and regulations of the SEC for
the filing with the SEC of a Current Report on Form 8-K containing such pro
forma financial statements) prior to the date such certificate is required to be
so furnished and (y) the pro forma financial statements required to make such
certifications and calculations are not available at the time such certificate
is required to be so furnished; provided further , however , that a supplemental
certificate of a Financial Officer of the Company certifying as to compliance
with Section 6.06 and providing the calculations referred to in clause
(ii) above shall be delivered within 75 days (or such shorter number of days)
after the consummation of such acquisition or disposition);
 
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials regularly filed
by the Company or any Subsidiary with the SEC, or distributed by the Company to
its shareholders generally, as the case may be; and
 
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company, any other Borrower or any Significant Subsidiary, or compliance with
the terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.
 
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent prompt written notice of the following:
 
     (a) the occurrence of any Default;







 
 

--------------------------------------------------------------------------------

 





 


54
 
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect; and
 
     (c) any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Significant Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except (in the case of any such failure to do so other than with respect to
preserving, renewing and keeping in full force and effect the existence of the
Company) where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; provided  that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.
 
          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each of its Significant Subsidiaries to, pay its Tax liabilities, that, if not
paid, would reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.
 
          SECTION 5.05. Maintenance of Properties; Insurance. The Company will,
and will cause each of its Significant Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
 
          SECTION 5.06. Books and Records; Inspection Rights. The Company will,
and will cause each of its Significant Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities, except, in
the case of the Significant Subsidiaries, where the failure to do so would not,
individually or in the aggregate,







 
 

--------------------------------------------------------------------------------

 





 


55
 
reasonably be expected to result in a Material Adverse Effect. The Company will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
 
          SECTION 5.07. Compliance with Laws. The Company will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority, including Environmental Laws and ERISA,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only for working capital and general corporate purposes and to provide liquidity
in connection with any commercial paper program of the Borrowers. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
 
ARTICLE VI
 
Negative Covenants
 
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
all LC Disbursements shall have been reimbursed and all Letters of Credit (other
than, for the avoidance of doubt, any Backstopped Letter of Credit) shall have
expired or been terminated, the Company and each other Borrower covenants and
agrees with the Lenders that:
 
          SECTION 6.01. Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
 
     (a) Indebtedness under this Agreement;
 
     (b) Indebtedness existing on the date hereof and set forth on Schedule 6.01
and extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
 
     (c) Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided that no such Indebtedness shall be assigned to, or subjected to any
Lien in favor of, a Person other than the Company or a Subsidiary;
 
     (d) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness incurred or assumed in
connection with the acquisition, construction or improvement of any such assets,







 
 

--------------------------------------------------------------------------------

 





 


56
 
and any Indebtedness secured by a Lien on any such assets prior to the
acquisition thereof, and extensions, renewals and replacements of any of the
foregoing Indebtedness referred to in this paragraph that do not increase the
outstanding principal amount thereof; provided  that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement;
 
     (e) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;
 
     (f) Indebtedness of any Subsidiary as an account party in respect of
letters of credit backing obligations (other than Indebtedness) of any
Subsidiary;
 
     (g) Indebtedness consisting of industrial development, pollution control or
other revenue bonds or similar instruments issued or guaranteed by any
Governmental Authority; and
 
     (h) other Indebtedness not expressly permitted by clauses (a) through
(g) above; provided that the sum, without duplication, of (i) the outstanding
Indebtedness permitted by this clause (h), (ii) the aggregate principal amount
of the outstanding Indebtedness secured by Liens permitted by Section 6.02(n)
and (iii) the Attributable Debt in respect of Sale-Leaseback Transactions
permitted by Section 6.03(b) does not at any time exceed 25% of Consolidated
Assets.
 
          SECTION 6.02. Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any
Principal Property now owned or hereafter acquired by it, except:
 
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business;
 
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case made in the ordinary course of
business;
 
     (e) judgment liens in respect of judgments that do not constitute Events of
Default under clause (k) of Article VII;







 
 

--------------------------------------------------------------------------------

 





 


57
 
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company and the Subsidiaries, taken as a whole;
 
     (g) any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof (or on improvements or accessions thereto or
proceeds therefrom) and set forth on Schedule 6.02; provided  that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall be permitted by this clause (g) only to the extent of
the amount of the obligations which it secures on the date hereof and
extensions, renewals and replacements thereof up to the outstanding principal
amount thereof;
 
     (h) any Lien (i) existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary, (ii) existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary or (iii) to the extent such Lien applies only
to the property or assets so acquired by the Company or any Subsidiary or owned
by a Person prior to the time such Person becomes a Subsidiary, arising after
the date of such acquisition or such Person becoming a Subsidiary pursuant to
contractual commitments entered into prior thereto; provided  that (x) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (y) such Lien shall not
apply to any other property or assets of the Company or any Subsidiary other
than improvements and accessions to the assets to which it originally applies
and proceeds of such assets, improvements and accessions and (z) such Lien shall
be permitted by this clause (h) only to the extent of the amount of the
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof up to the outstanding principal amount thereof;
 
     (i) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (c) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Company or any Subsidiary;
 
     (j) Liens securing industrial development, pollution control or other
revenue bonds or similar instruments issued or guaranteed by any Governmental
Authority;
 
     (k) Liens in favor of any Governmental Authority to secure obligations
pursuant to the provisions of any contract or statute;







 
 

--------------------------------------------------------------------------------

 





 


58
 
     (l) Liens to secure obligations of a Subsidiary to the Company or any other
Subsidiary;
 
     (m) Liens on equity, joint venture, partnership, or other ownership or
investment interests (collectively, the “Equity Interests ”) of the Company or
any Subsidiary in any Person arising in connection with the rights of a third
party owning Equity Interests in such Person pursuant to a joint venture,
shareholder, distribution or other agreement between the Company or any of its
Subsidiaries and such third party to purchase the Equity Interests owned by the
Company or any Subsidiary in such Person for reasonable value pursuant to change
in control provisions, noncompetition provisions, restrictions on competing
brands or other business restriction provisions in one or more of the agreements
between such parties; and
 
     (n) Liens not expressly permitted by clauses (a) through (m) above;
provided that the sum of (i) the outstanding Indebtedness permitted by
Section 6.01(h), (ii) the aggregate principal amount of the outstanding
obligations secured by Liens permitted by this clause (n) and (iii) the
Attributable Debt in respect of Sale-Leaseback Transactions permitted by
Section 6.03(b) does not at any time exceed 25% of Consolidated Assets.
 
         SECTION 6.03. Sale and Leaseback Transactions. The Company will not,
and will not permit any of its Subsidiaries to, enter into any Sale-Leaseback
Transaction relating to any Principal Property except:
 
     (a) Sale-Leaseback Transactions to which the Company or any Subsidiary is a
party as of the date hereof; and
 
     (b) other Sale-Leaseback Transactions; provided that the sum of (i) the
outstanding Indebtedness permitted by Section 6.01(g), (ii) the aggregate
principal amount of outstanding obligations secured by Liens permitted by
Section 6.02(n) and (iii) the aggregate Attributable Debt in respect of
Sale-Leaseback Transactions permitted by this clause (b) does not at any time
exceed 25% of Consolidated Assets.
 
          SECTION 6.04. Fundamental Changes. (a) The Company and the Borrowing
Subsidiaries will not, and will not permit any Significant Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) assets representing all or
substantially all the aggregate assets of the Company and the Subsidiaries
(whether now owned or hereafter acquired), or liquidate or dissolve, except that
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Person may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Person may merge with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (iii) any Subsidiary (other than a Borrowing
Subsidiary) may liquidate or dissolve or, so long as such transaction does not
constitute a transfer or other disposition







 
 

--------------------------------------------------------------------------------

 





 


59
 
of all or substantially all the aggregate assets of the Company and the
Subsidiaries, merge with or into any other Person.
 
          (b) The Company will not, and will not permit any of its Significant
Subsidiaries to, engage as its principal business in any business other than
businesses of the type collectively conducted by the Company and its
Subsidiaries on the date of this Agreement and businesses reasonably related
thereto.
 
          (c) The Company will not permit any other Borrower, while it remains a
Borrower, to cease to be a Subsidiary.
 
          SECTION 6.05. Transactions with Affiliates. Except as set forth in
Schedule 6.05, the Company will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties and (b) transactions between or among the Company
and its Subsidiaries not involving any other Affiliate; provided  that nothing
contained in this Section 6.05 shall prevent the Company or any Subsidiary from
paying dividends or making other cash distributions to its respective
shareholders.
 
          SECTION 6.06. Interest Coverage Ratio. The Company will not permit the
ratio of Consolidated EBITDA to Consolidated Interest Expense for any period of
four consecutive fiscal quarters to be less than 3.00 to 1.00.
 
ARTICLE VII
 
Events of Default
 
          If any of the following events (“Events of Default”) shall occur:
 
     (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
     (b) any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
 
     (c) any representation or warranty made or deemed made by or on behalf of
the Company or any other Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,







 
 

--------------------------------------------------------------------------------

 





 


60
 
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;
 
     (d) the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to any Borrower’s existence) or 5.08 or in Article VI;
 
     (e) the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);
 
     (f) the Company or any Subsidiary shall fail to make any payment (whether
of principal or interest) in respect of any Material Indebtedness, when and as
the same shall become due and payable or within any applicable cure period;
 
     (g) any Material Indebtedness is declared to be due prior to its scheduled
maturity, or the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided  that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
 
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, any other Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, any other Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
 
     (i) the Company, any other Borrower or any Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company, any other
Borrower or any







 
 

--------------------------------------------------------------------------------

 





 


61
 
Significant Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
 
     (j) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of US$25,000,000 shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company or any Subsidiary to enforce any such judgment;
 
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of the Company and the
Subsidiaries in an aggregate amount exceeding (i) US$25,000,000 in any year or
(ii) US$50,000,000 for all periods; or
 
     (m) a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.







 
 

--------------------------------------------------------------------------------

 





 


62
 
ARTICLE VIII
 
The Agents
 
          Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent and the London Agent as its agent and authorizes the
Administrative Agent and the London Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent or the
London Agent, as applicable, by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
          The bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.
 
          No Agent shall have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, (a) the
Agents shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Agents shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that an Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth herein, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as an Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct. The Agents shall be
deemed to have no knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Company or a Lender, and the
Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agents. Each party to this Agreement acknowledges that neither the Syndication
Agent nor the Co-Documentation Agents shall have any duties, responsibilities,
obligations or authority under this Agreement in such capacity.







 
 

--------------------------------------------------------------------------------

 





 


63
 
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
 
          Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, each Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Company. Upon any such resignation, the
Company shall have the right, in consultation with the Required Lenders, to
appoint a successor. If no successor shall have been so appointed by the Company
and shall have accepted such appointment within 30 days after such retiring
Agent gives notice of its resignation, then the retiring Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as an Agent.
 
          Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.







 
 

--------------------------------------------------------------------------------

 





 


64
 
ARTICLE IX
 
Guarantee
 
          In order to induce the Lenders and the Issuing Banks to extend credit
to the Borrowing Subsidiaries hereunder, the Company hereby irrevocably and
unconditionally guarantees the payment when and as due of the Obligations of
each Borrowing Subsidiary. The Company further agrees that the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.
 
          The Company waives presentment to, demand of payment from and protest
to any Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
any Agent, any Lender or any Issuing Bank to assert any claim or demand or to
enforce any right or remedy against any Borrowing Subsidiary under the
provisions of this Agreement or otherwise; (b) any extension or renewal of any
of the Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
 
          The Company further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Agent, any Lender or any Issuing
Bank to any balance of any deposit account or credit on the books of such Agent,
such Lender or such Issuing Bank in favor of any Borrowing Subsidiary or any
other Person.
 
          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.
 
          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Agent, any Lender or any Issuing Bank upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.







 
 

--------------------------------------------------------------------------------

 





 


65
 
          In furtherance of the foregoing and not in limitation of any other
right that any Agent, any Lender or any Issuing Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Applicable Agent, Lender or Issuing Bank, forthwith pay, or cause to be paid, to
the Applicable Agent, Lender or Issuing Bank in cash an amount equal to the
unpaid principal amount of such Obligation then due, together with accrued and
unpaid interest thereon.
 
          Upon payment by the Company of any sums as provided above, all rights
of the Company against any Borrowing Subsidiary arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full of all
the Obligations owed by such Borrowing Subsidiary to the Agents, the Issuing
Banks and the Lenders.
 
          Nothing shall discharge or satisfy the liability of the Company
hereunder except the full and indefeasible performance and payment of the
Obligations.
 
ARTICLE X
 
Miscellaneous
 
          SECTION 10.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:
 
     (a) if to the Company, to it at Brown-Forman Corporation, 850 Dixie
Highway, Louisville, KY 40210, Attention of Treasurer (Fax No. (502) 774-6908),
with a copy to the Attention of General Counsel (Fax No. (502) 774-6650);
 
     (b) if to any Borrowing Subsidiary, to it in care of the Company as
provided in paragraph (a) above;
 
     (c) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., in its
capacity as Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 1111 Fannin, Houston, TX 77002, Attention of Leslie Opeyemi (Fax No.
(713) 750-2228), with a copy to the Attention of Cherry Arnaez (Fax No.
(713) 750-2782);
 
     (d) if to the London Agent, to J.P. Morgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of Agency Department (Fax No. 44-207-777-2360), with
a copy to the Administrative Agent as provided under clause (iii) above; and







 
 

--------------------------------------------------------------------------------

 





 


66
 
     (e) if to any other Issuing Bank or Lender, to it at its address (or fax
number) set forth in its Administrative Questionnaire.
 
          Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
          SECTION 10.02. Waivers; Amendments. (a) No failure or delay by any
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agents,
the Issuing Banks and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.
 
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders; provided  that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.08(c) or Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of Commitment reductions
or payments required thereby, as the case may be, without the written consent of
each Lender affected thereby, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) release the Company from, or
limit or condition, its Obligations under Article IX without the written consent
of each Lender; provided further  that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent or any Issuing Bank hereunder
without the prior written consent of any Agent or such Issuing Bank, as the case
may be.







 
 

--------------------------------------------------------------------------------

 





 


67
 
          SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
lawful enforcement of its rights in connection with this Agreement, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
          (b) The Company shall indemnify each Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“ Indemnitee ”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided  that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
 
          (c) To the extent that the Company fails to pay any amount required to
be paid by it to any Agent or any Issuing Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to such Agent or such Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided  that the unreimbursed expense or
indemnified loss, claim, damage, liability or related







 
 

--------------------------------------------------------------------------------

 





 


68
 
expense, as the case may be, was incurred by or asserted against such Agent or
such Issuing Bank in its capacity as such.
 
          (d) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
 
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
 
          SECTION 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
neither the Company nor any other Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues Letters of Credit) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided  that (i) except
in the case of an assignment by a Lender to a Lender Affiliate of such Lender,
the Administrative Agent and each Issuing Bank must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld),
(ii) except in the case of an assignment to a Lender or a Lender Affiliate, the
Company must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld), (iii) except in the case of an assignment
to a Lender or a Lender Affiliate or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) the US Dollar Equivalent of such assignment shall not be
less than US$5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, (iv) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iv) shall not apply to rights in
respect of outstanding Competitive Loans, (v) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of US$3,500, and
(vi) the assignee, if it shall not be a Lender, shall deliver to the







 
 

--------------------------------------------------------------------------------

 





 


69
 
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of the Company otherwise required under this paragraph shall not be
required if an Event of Default under clause (h) or (i) of Article VII has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
          (c) The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “ Register ”). The entries
in the Register shall be conclusive, and the Borrowers, the Agents, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
          (d) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
          (e) Any Lender may, without the consent of any Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “ Participant ”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and the Loans owing to it); provided  that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with







 
 

--------------------------------------------------------------------------------

 





 


70
 
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided  that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law and if prior written notice of the
sale of the participation to the Participant is provided to the Company, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.
 
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.
 
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided  that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
          SECTION 10.05. Survival. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee, LC
Disbursement or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit (other than, for the avoidance of doubt, any
Backstopped Letter of Credit) is outstanding and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03
and Article VIII shall survive and







 
 

--------------------------------------------------------------------------------

 





 


71
 
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
          SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic image scan transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
          SECTION 10.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
          SECTION 10.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Credit Party against any of and all the obligations of such Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
 
          SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
          (b) Each Credit Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the







 
 

--------------------------------------------------------------------------------

 





 


72
 
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.
 
          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
          SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
          SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
          SECTION 10.12. Confidentiality. (a) Each of the Agents, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’







 
 

--------------------------------------------------------------------------------

 





 


73
 
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any bank regulatory authority, (iii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (but only after
giving prompt written notice to the Company, to the extent permitted by law, of
any such requirement or request so that the Company may seek a protective order
or other appropriate remedy and/or waive compliance with this Section), (iv) to
any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (vii) with the consent of the
Company or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
any Agent, any Issuing Bank or any Lender on a nonconfidential basis from a
source other than the Company. For the purposes of this Section, “ Information ”
means all information received from the Company relating to the Company or its
business, other than any such information that is available to any Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided  that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding anything herein to
the contrary, any Lender (and any employee, representative or other agent of
such Lender) may disclose to any and all persons, without limitation of any
kind, such Lender’s U.S. federal income tax treatment and the U.S. federal
income tax structure of the transactions contemplated hereby relating to such
Lender and all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure.
However, no disclosure of any information relating to such tax treatment or tax
structure may be made to the extent nondisclosure is reasonably necessary in
order to comply with applicable securities laws.
 
          (b) Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non—public information concerning the
Company and its Related Parties or the Company’s securities, and confirms that
it has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 
          (c) All information, including requests for waivers and amendments,
furnished by any Borrower or either Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Company and its Related
Parties or the Company’s securities. Accordingly, each Lender represents to the
Company and the Agents that it







 
 

--------------------------------------------------------------------------------

 





 


74
 
has identified in its Administrative Questionnaire a credit contact who may
receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.
 
          SECTION 10.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “ Charges ”), shall exceed
the maximum lawful rate (the “ Maximum Rate ”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
 
          SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto (including
any Borrowing Subsidiary) agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.
 
          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “ Applicable
Creditor ”) shall, notwithstanding any judgment in a currency (the “ Judgment
Currency ”) other than the currency in which such sum is stated to be due
hereunder (the “ Agreement Currency ”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
          SECTION 10.15. USA Patriot Act. Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the USA Patriot Act.







 
 

--------------------------------------------------------------------------------

 





 


75
 
          SECTION 10.16. No Fiduciary Relationship. Each Borrower, on behalf of
itself and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, their Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Agent, any Lender, any Issuing
Bank or any of their Affiliates, and no such duty will be deemed to have arisen
in connection with any such transactions or communications.
 
[The remainder of this page has been left blank intentionally]







 
 

--------------------------------------------------------------------------------

 





 
 
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                     
BROWN-FORMAN CORPORATION,
                             
by
 
/s/ Phoebe A. Wood
  Name: Phoebe A. Wood
               
Title: Vice Chairman, CFO
                             
by
 
/s/ Gerard J. Anderson
  Name: Gerard J. Anderson
               
Title: Treasurer
                         
BROWN-FORMAN BEVERAGES,
 EUROPE, LTD,
                             
by
 
/s/ Paul W. Pape
  Name: Paul W. Pape
               
Title: Director
                             
by
 
/s/ Charles E. Scholtz
  Name: Charles E. Scholtz
               
Title: Director
                         
JPMORGAN CHASE BANK, N.A.,
 individually and as
 Administrative Agent,
                             
by
 
/s/ Thomas T. Hou
  Name: Thomas T. Hou
               
Title: Executive Director
   

 







 
 

--------------------------------------------------------------------------------

 





 

                     
J.P. MORGAN EUROPE LIMITED,
 as London Agent,
                             
by
 
/s/ Ching Loh
  Name: Ching Loh
               
Title: Associate
                         
BANK OF AMERICA, N.A.,
 individually and as
 Syndication Agent,
                             
by
 
/s/ David L. Catherall
  Name: David L. Catherall
               
Title: Senior Vice President
                         
CITICORP NORTH AMERICA, INC.,
 individually and as
 Co-Documentation Agent,
                             
by
 
/s/ John P. Judge
  Name: John P. Judge
               
Title: Vice President
                         
BARCLAYS BANK PLC,
 individually and as
 Co-Documentation Agent,
                             
by
 
/s/ Nicholas Bell
  Name: Nicholas Bell
               
Title: Director
   

 







 
 

--------------------------------------------------------------------------------

 





 

                     
NATIONAL CITY BANK,
 individually and as
 Co-Documentation Agent,
                             
by
 
/s/ Deroy Scott
  Name: Deroy Scott
               
Title: Senior Vice President
                         
WACHOVIA BANK,
 individually and as
 Co-Documentation Agent,
                             
by
 
/s/ Beth Rue
  Name: Beth Rue
               
Title: Vice President
   

 







 
 

--------------------------------------------------------------------------------

 





 
 
SIGNATURE PAGE TO
 BROWN-FORMAN CORPORATION
 FIVE-YEAR CREDIT AGREEMENT

                     
Fifth Third Bank:
                             
by
 
/s/ David O’Neal
  Name: David O’Neal
               
Title: Vice President
   

 







 
 

--------------------------------------------------------------------------------

 





 
 
SIGNATURE PAGE TO
 BROWN-FORMAN CORPORATION
 FIVE-YEAR CREDIT AGREEMENT

                     
Name of Institution: SunTrust Bank
                             
by
 
/s/ Bryan W. Ford
  Name: Bryan W. Ford
               
Title: Director
   

 







 
 

--------------------------------------------------------------------------------

 





 
 
SIGNATURE PAGE TO
 BROWN-FORMAN CORPORATION
 FIVE-YEAR CREDIT AGREEMENT

                     
Name of Institution: The Bank of Nova Scotia
                             
by
 
/s/ M.D. Smith
  Name: M.D. Smith
               
Title: Agent Operations
                         
For any Lender that requires a second signature line:
                             
by
 
 
  Name:
               
Title:
   

 







 
 

--------------------------------------------------------------------------------

 





 
 
SIGNATURE PAGE TO
 BROWN-FORMAN CORPORATION
 FIVE-YEAR CREDIT AGREEMENT

                     
U.S. BANK NATIONAL ASSOCIATION
                             
by
 
/s/ David A. Wombwell
  Name: David A. Wombwell
               
Title: Senior Vice President
   

 







 
 

--------------------------------------------------------------------------------

 





 
 
SIGNATURE PAGE TO
 BROWN-FORMAN CORPORATION
 FIVE-YEAR CREDIT AGREEMENT

                     
Name of Institution:
                             
By Cooperatieve Centrale Raiffeisen-
 Boerenleenbank B.A. “Rabobank
 Nederland”, New York Branch
               
/s/ Garrett O’ Malley
  Name: Garrett O’ Malley
               
Title: Executive Director
                         
For any Lender that requires a second signature line:
                             
By Cooperatieve Centrale Raiffeisen-
 Boerenleenbank B.A. “Rabobank
 Nederland”, New York Branch
               
/s/ Brett Delfino
  Name: Brett Delfino
               
Title: Executive Director
   

 







 
 

--------------------------------------------------------------------------------

 





 
 
SIGNATURE PAGE TO
 BROWN-FORMAN CORPORATION
 FIVE-YEAR CREDIT AGREEMENT

                     
Name of Institution: UniCredito Italiano
                             
By
 
/s/ Maurizio Brentegani
  Name: Maurizio Brentegani
               
Title: S.V.P. & General Manager
                         
For any Lender that requires a second signature line:
                             
By
 
/s/ Charles Michael
  Name: Charles Michael
               
Title: Vice President
   




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
Brown-Forman Corporation
$800,000,000 Five-Year Credit Agreement
Commitments


Lender
Commitment
JPMorgan Chase Bank, N.A.
$100,000,000
Bank of America, N.A.
$100,000,000
Citicorp North America, Inc.
$100,000,000
Barclays Bank PLC
$80,000,000
National City Bank
$80,000,000
Wachovia Bank, National Association
$80,000,000
Fifth Third Bank
$60,000,000
SunTrust Bank
$60,000,000
The Bank of Nova Scotia
$45,000,000
U.S. Bank National Association
$45,000,000
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch
$25,000,000
UniCredito Italiano
$25,000,000
TOTAL
$800,000,000




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 2.05


Brown-Forman Corporation
$800,000,000 Five-Year Credit Agreement
Issuing Banks and LC Commitments


Issuing Bank
LC Commitment
JPMorgan Chase Bank, N.A.
$100,000,000
TOTAL
$100,000,000








 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3.05
TO
FIVE-YEAR CREDIT AGREEMENT


Disclosed Matters


CLASS ACTION LITIGATION


Brown-Forman Corporation and many other manufacturers of spirits, wine, and beer
are defendants in a series of essentially similar class action lawsuits seeking
damages and injunctive relief for alleged marketing of beverage alcohol to
underage consumers. Nine lawsuits have been filed to date, the first three
against eight defendants, including Brown-Forman: “Hakki v. Adolph Coors
Company, et.al.,” District of Columbia Superior Court No. CD 03-9183 (November
2003); “Kreft v. Zima Beverage Co., et.al.,” District Court, Jefferson County,
Colorado, No. 04cv1827 (December 2003); and “Wilson v. Zima Company, et.al.,”
U.S. District Court for the Western District of North Carolina, Charlotte
Division, No. 3:04cv141 ( January 2004). Two virtually identical suits with
allegations similar to those in the first three lawsuits were filed in
Cleveland, Ohio, in April and June, 2004, respectively, against the original
eight defendants as well as an additional nine manufacturers of spirits and
beer, and are now consolidated as “Eisenberg v. Anheuser-Busch,” U.S. District
Court for the District of Northern Ohio, No. 1:04cv1081. Five similar suits were
filed in 2005: “Elizabeth H. Sciocchette v. Advanced Brands,” Albany County, New
York Supreme Court No. 102205 (February 16, 2005); “Roger and Kathy Bertovich v.
Advanced Brands,” Hancock County, West Virginia, Circuit Court No. 05-C-42M
(February 17, 2005); “Jacquelin Tomberlin v. Adolph Coors,” Dane County
(Madison, Wisconsin) Circuit Court, (February 23, 2005); “Viola Alston v.
Advanced Brands,” Wayne County, Michigan, Circuit Court No. 05¬509294, (March,
30, 2005), and “Craig Konhauzer v. Adolph Coors Company,” Broward County Florida
Circuit Court, No. 05004875 (March 30, 2005). In addition, Brown-Forman received
in February, 2004, a pre-lawsuit notice under the California Consumer Protection
Act indicating that the same lawyers intend to file a lawsuit there against many
industry defendants including Brown-Forman, presumably on the same facts and
legal theories.
 
The suits allege that the defendants have engaged in deceptive marketing
practices and schemes targeted at underage consumers, negligently marketed their
products to the underage, and fraudulently concealed their alleged misconduct.
 
Plaintiffs seek class action certification on behalf of: (a) a guardian class
consisting of all persons who were or are parents of children whose funds were
used to purchase beverage alcohol marketed by the defendants which were consumed
without their prior knowledge by their children under the age of 21 during the
period 1982 to present; and (b) an injunctive class consisting of the parents
and guardians of all children currently under the age of 21.
 
The lawsuits seek: (1) finding that defendants engaged in a deceptive scheme to
market alcoholic beverages to underage persons and an injunction against such
alleged practices; (2) disgorgement and refund to the guardian class of all
proceeds resulting from sales to the underage since 1982; and (3) judgment to
each guardian class member for a trebled award of actual damages, punitive
damages, and attorneys fees. The lawsuits, either collectively or individually,
if ultimately successful, represent significant financial exposure.
 
Brown-Forman, in coordination with other defendants, is vigorously defending
itself in these cases. Brown-Forman and the other defendants have successfully
obtained orders to dismiss six of the pending cases: Kreft (Colorado) in October
2005; Eisenberg (Ohio) in February 2006; Tomberlin (Wisconsin) in March 2006;
Hakki (D.C.) in March 2006; Alston (Michigan) in May 2006; and Bertovich (West
Virginia) in August 2006. Konhauzer (Florida) and Sciocchette (New York)
voluntarily withdrew their respective suits. Each involuntarily dismissal is
being appealed by the respective plaintiffs.
 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 6.01
TO
FIVE-YEAR CREDIT AGREEMENT


Existing Subsidiary Indebtedness


Subsidiary
Lender
Loan Amount
Loan Amount in USD
       
Clintock, Ltd.
Allied Irish Bank
EUR 635,000
844,899
Finlandia Vodka Worldwide Ltd.
SAMPO Bank (Guaranty Line)
EUR 10,000,000
13,305,500
Brown-Forman Polska
Citibank
EUR 7,669,378
10,204,491
Fratelli Bolla, S.p.A.
Unicredit Banca d’Impresa, S.p.A
EUR 4,130,000
5,495,172
 
Sao Paolo IMI, S.p.A.
EUR 2,600,000
3,459,430
 
Banco Popolare di Verona e Novara
EUR 1,549,371
2,061,516
 
Ministry of Industry
EUR 248,300
330,376
Brown-Forman Beverages, Europe, Ltd.
Commercial Paper
$185,785,000
185,785,000
Chambord Liqueur Royale de France
CIC Banque BRO
EUR 1,398,298
1,860,506
Brown-Forman Australia
Commonwealth Bank of Australia
AUD 36,800,000
29,703,120
Hartmann Luggage Co.
National City Bank, Trustee (IRB)
$2,200,000
2,200,000
Brown-Forman Holding Mexico, S.A. de C.V.
Bank of Nova Scotia
MXN 229,600,000
20,719,591
TOTAL
   
275,969,601




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 6.02
TO
FIVE YEAR CREDIT AGREEMENT


Existing Liens


1.
Lien on the Company’s ownership interests in Michel Picard Estates, LLC,
pursuant to the terms of the Joint Venture Agreement between Picard Pere et Fils
and the Company entered into on October 3, 1996 and effective as of November 1,
1996.

 
2.
Lien on capital stock owned by the Company or its Subsidiaries in BFC Tequila
Ltd., pursuant to terms of that certain Joint Venture Agreement dated 21 June
1999 among the Company, Tequila Orendain de Jalisco, S.A. de C.V., and Global
Corporation A/S.

 
3.
Mortgages against the following facilities to secure Industrial Revenue Bonds:

 
Location
Original Indebtedness
Remaining Indebtedness
Lebanon, TN
$2,200,000
$2,200,000

 
 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 6.05
TO
FIVE YEAR CREDIT AGREEMENT


Transaction with Affiliates


In connection with certain requirements of Mexican law concerning ownership of
agricultural land cultivated with or to be cultivated with agave, certain third
parties own such land pursuant to written agreements with the Company or
Affiliates. The Company has not determined that these third parties are
Affiliates, but describes these transactions in an abundance of caution.








    


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




[FORM OF] ASSIGNMENT AND ASSUMPTION




Reference is made to the Five-Year Credit Agreement dated as of April 30, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Brown-Forman Corporation, Brown-Forman Beverages, Europe,
Ltd, the other Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as Syndication
Agent, Citicorp North America, Inc., Barclays Bank PLC, National City Bank and
Wachovia Bank, National Association, as Co-Documentation Agents, JPMorgan Chase
Bank, N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as London
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.


1.           The assignor whose full legal name is set forth below (the
“Assignor”) hereby sells and assigns, without recourse, to the assignee whose
full legal name is set forth below (the “Assignee”), and the Assignee hereby
purchases and assumes from the Assignor, without recourse to the Assignor,
effective as of the Assignment Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 10.04(c) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement, including, without limitation, the amount and percentage set forth
below of (a) the Commitments of the Assignor on the Assignment Date and (b) the
Loans owing to the Assignor that are outstanding on the Assignment Date. From
and after the Assignment Date, (a) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Assumption, have the rights and obligations of a
Lender thereunder and (b) the Assignor shall, to the extent of the interests
assigned by this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement.


2.           This Assignment and Assumption is being delivered to the
Administrative Agent together with (a) if the Assignee is a Foreign Lender, the
documentation referred to in Section 2.17(e) of the Credit Agreement, duly
completed and executed by the Assignee, and (b) if the Assignee is not already a
Lender under the Credit Agreement, an Administrative Questionnaire duly
completed by the Assignee.


3.           The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b) of the Credit Agreement.


4.           This Assignment and Assumption may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by facsimile
or other electronic image scan transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption.


5.           The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


6.           This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York.


7.           Assigned Interest:


Date of Assignment:


Legal Name of Assignor: Legal Name of Assignee: Assignee’s Address for Notices:


Effective Date of Assignment (“Assignment Date”):


 
 
 
Aggregate Amount
of Commitments of
all Lenders
 
 
 
Principal Amount of the commitment Assigned
 
 
 
Principal Amount of
Outstanding Revolving Loans
Assigned1
 
 
Commitment
Assigned as a
Percentage of
Aggregate
Commitments2



$                                                                                                                                        %



--------------------------------------------------------------------------------

 
1 If Competitive Loans are being assigned, revise as appropriate.
 
2 Set forth, to at least 8 decimals, as a percentage of the aggregate
Commitments of all Lenders.

 
 

--------------------------------------------------------------------------------

 





The terms set forth above are hereby
The undersigned hereby consent
agreed to:
to the above Assignment and Assumption3
 
BROWN-FORMAN CORPORATION
by
_________________________
Name:
Title:
 
by
_________________________
Name:
Title:
________________________, as Assignee
     
by
_________________________
Name:
Title:
by
_________________________
Name:
Title:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank4
     
by
_________________________
Name:
Title:






--------------------------------------------------------------------------------

 
3 To be completed to the extent consents are required under Section 10.04(b) of
the Credit Agreement.
 
4 Any additional Issuing Banks must also consent.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representation and Warranties.
 
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other person of any of their respective obligations under the Credit Agreement.
 
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Assignment Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.   Payments. From and after the Assignment Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of  principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.
 
3.   General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic image scan transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1


[FORM OF] OPINION OF BASS, BERRY & SIMS PLC, COUNSEL FOR THE
BORROWERS


 
April 30, 2007
 






To the Lenders party to the Five-Year Credit Agreement and
JPMorgan Chase Bank, N.A., as Administrative Agent
J.P. Morgan Europe Limited, as London Agent


Ladies and Gentlemen:


We have acted as counsel to Brown-Forman Corporation, a Delaware corporation
(the "Company"), in connection with the transactions that are the subject of
that certain Five-Year Credit Agreement dated April 30, 2007, among the Company,
Brown-Forman Beverages, Europe, LTD, JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent") and as a
Lender, J.P. Morgan Europe Limited, as London Agent (in such capacity, the
“London Agent” and together with the Administrative Agent, the “Agents”), Bank
of America, N.A., as Syndication Agent and as a Lender, Citicorp North America,
Inc., Barclays Bank Plc, National City Bank and Wachovia Bank, National
Association, as Co-Documentation Agents and as Lenders, and various other
Lenders identified therein (the "Five-Year Credit Agreement").  This opinion
letter is provided to you at the request of the Company pursuant to subsection
4.01(b) of the Five-Year Credit Agreement.  Capitalized terms used but not
otherwise defined herein have the same meanings as in the Five-Year Credit
Agreement.
We have examined the Five-Year Credit Agreement and we have also reviewed such
corporate records of the Company, such certificates of public officials and such
other matters regarding the Company as we have deemed necessary or appropriate
for purposes of this opinion letter.  As to factual matters, we have assumed the
correctness of and relied upon statements and other representations of the
Company and the officers thereof set forth in the Five-Year Credit Agreement and
in certificates provided pursuant to or in connection with the Five-Year Credit
Agreement or otherwise provided to us, and upon certificates of public
officials, and we have made no independent inquiries or investigations.  For
purposes of the opinions on the existence and good standing of the Company, we
have relied solely upon a certificate of existence from the Delaware Secretary
of State dated April 30, 2007.
In making such examination and in expressing our opinions, we have assumed,
without investigation or inquiry:
(a)           the due organization and existence of all parties to the Five-Year
Credit Agreement, except to the extent that we express an opinion in Paragraph 1
below regarding the existence of the Company,
(b)           the due authorization, execution and delivery of the Five-Year
Credit Agreement by all parties thereto other than the Company,
(c)           that all parties to the Five-Year Credit Agreement have the legal
right, power and authority to enter into the Five-Year Credit Agreement and to
consummate the transactions contemplated thereby, except to the extent that we
express an opinion in Paragraph 1 below regarding the corporate power and
corporate authority of the Company, and
(d)           that all signatures on any executed documents furnished to us are
genuine, all original documents submitted to us are authentic originals and all
certified or other reproductions of documents submitted to us conform to the
original documents.
Based upon the foregoing and subject to the assumptions, limitations and
qualifications herein set forth, we are of the opinion that:
1.           The Company is an existing Delaware corporation, in good standing
under the laws of Delaware.  The Company has the necessary corporate power and
corporate authority to execute and deliver the Five-Year Credit Agreement and to
enter into and perform its obligations thereunder.  The execution and delivery
of the Five-Year Credit Agreement and the performance and observance of the
provisions thereof have been properly authorized by all necessary corporate
actions on the part of the Company.
2.           The Five-Year Credit Agreement has been properly executed by the
Company and, as executed and delivered, is a valid and binding obligation of the
Company and is enforceable against the Company in accordance with its terms.
3.           The execution and delivery by the Company of the Five-Year Credit
Agreement, the consummation of the financing transaction that is the subject
thereof and the borrowings by the Company in accordance with the Five-Year
Credit Agreement (a) will not violate the certificate of incorporation or bylaws
of the Company, (b) are not prohibited by, and will not subject the Company to
any fine, penalty or similar sanction under, any federal or Tennessee statute or
regulation, Delaware general corporate law or, to our knowledge, any order that
is specifically directed to the Company of any court, arbitrator or regulatory
authority having jurisdiction over the Company, and (c) will not constitute a
breach of or a default under, or result in the imposition of a Lien on any
properties of the Company or any of its subsidiaries under, any of the
agreements identified on Annex 1 hereto.
4.           No authorization, consent, approval or other action by or filing
(a) with any federal or Tennessee governmental authority or (b) with any
Delaware governmental authority as prescribed by the Delaware General
Corporation Law, is required for the execution and delivery by the Company of
the Five-Year Credit Agreement, the consummation of the financing transaction
that is the subject thereof, borrowings by the Company thereunder or the
performance by the Company of its payment obligations thereunder.
5.           The Company is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock within the meaning of, and
consummation of the financing transactions contemplated by the Five-Year Credit
Agreement will not violate, Regulation T, U or X promulgated by the Board of
Governors of the Federal Reserve System.
6.           The Company is not an "investment company" within the meaning of
the Investment Company Act of 1940, as amended.
We express no opinion as to the enforceability of the choice of law provisions
contained in the Five-Year Credit Agreement under the laws of New York or
Tennessee, nor, assuming such provisions would be enforceable under the
choice-of-law principles of New York and Tennessee, do we state any opinion as
to the enforceability of the Five-Year Credit Agreement under the internal laws
of New York.  Notwithstanding the foregoing, you have requested us to examine
the Five-Year Credit Agreement and provide you with the enforceability opinion
set forth in Paragraph 2 herein assuming, solely for purposes of such opinions,
that the internal laws of Tennessee would govern the Five-Year Credit
Agreement.  If the Five-Year Credit Agreement were to be governed by the
internal laws of Tennessee, our enforceability opinion in Paragraph 2 would be
as set forth therein.  We note that if a court of competent jurisdiction
determines the Five-Year Credit Agreement to be unenforceable under the laws of
New York, then such agreement may not be enforced by Tennessee courts under
applicable Tennessee conflict of law principles.
The opinions expressed herein are limited to the laws of Tennessee, the Delaware
General Corporation Law and the federal laws of the United States of America.
The opinions expressed herein are qualified as follows:
 
(a)
The validity, binding nature and enforceability of any liability, obligation,
instrument, document or agreement are subject to (i) applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, fraudulent
transfer and similar federal and state laws affecting the rights and remedies of
creditors, and (ii) general principles of equity, whether applied in a
proceeding at law or in equity, which may, among other things, limit the ability
of the Administrative Agent or the Lenders to accelerate the maturity of the
Obligations on the basis of an immaterial breach of a provision of the Five-Year
Credit Agreement, or limit the availability of equitable remedies (including but
not limited to the remedy of specific performance).

 
(b)
We express no opinion with respect to the effect of any provision of the
Five-Year Credit Agreement insofar as it provides that any Person purchasing a
participation from a Lender or other Person may exercise set-off or similar
rights with respect to such participation or that any Lender or other Person may
exercise set-off or similar rights other than in accordance with applicable law.

 
(c)
We express no opinion with respect to the effect of any provision of the
Five-Year Credit Agreement imposing penalties or forfeitures.

 
(d)
We express no opinion with respect to the enforceability of any provision of any
of the Five-Year Credit Agreement to the extent that such provision constitutes
a waiver of illegality as a defense to performance of contract obligations.

 
(e)
We express no opinion with respect to the effect of any provision of the
Five-Year Credit Agreement relating to indemnification or exculpation in
connection with violations of any securities laws or relating to
indemnification, contribution or exculpation in connection with willful,
reckless or criminal acts or gross negligence of the indemnified or exculpated
Person or the Person receiving contribution.

 
(f)
We express no opinion with respect to compliance or the effects of noncompliance
with laws governing usury, interest or loan charges.

 
(g)
We express no opinion with respect to compliance or the effects of noncompliance
with financial covenants or ratios or with respect to any other matter that
would require us to perform a mathematical calculation or to make a financial or
accounting determination.

Our opinion is rendered as of the date hereof, and we assume no obligation to
advise you of changes in law or fact (or the effect thereof on the opinions
expressed herein) that hereafter may come to our attention.
As used herein, "knowledge", "known to us", "to our knowledge" and any similar
expression refer solely to the current, actual knowledge, acquired during the
course of our representation of the Company, of those attorneys in this firm who
have rendered legal services in connection with such representation.
The opinions rendered herein are solely for the benefit of the Agents, the
Lenders and their respective successors and assigns in connection with the
transactions that are the subject of the Five-Year Credit Agreement, and this
opinion letter may not be delivered to or relied upon by any other person nor
quoted nor reproduced in any report or other document without our prior written
consent; provided, however, that a copy of this opinion letter may be furnished
to your regulators, accountants, attorneys and other professional advisors for
the purpose of confirming its existence, and this opinion letter may be
disclosed in connection with any legal or regulatory proceeding relating to the
subject matter hereof.


Very truly yours,



 
 

--------------------------------------------------------------------------------

 

Annex 1
 
Agreements
 
1.
Indenture dated as of March 13, 2003, between the Company and National City
Bank, as Trustee, relating to the Company's $350,000,000 3% Notes due 2008.

 
2.  
Indenture dated as of April 2, 2007 between the Company and U.S. Bank National
Association, as Trustee, relating to the Company’s $150,000,000 Floating Rate
Notes due 2012 and $250,000,000 5.20% Notes due 2012.

 





 









 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2


[FORM OF] OPINION OF LOVELLS LLP, ENGLISH COUNSEL FOR THE
BORROWERS




 
 
30 April 2007




Our ref                      F3MJC/EAH/1786213.6
Matter ref                      K0687/00819




JPMorgan Chase Bank, N.A. (in its capacity as Administrative
Agent and JP Morgan Europe Limited as London Agent, as defined
 in the Agreement (as defined below))


Each Eligible Lender (as defined below)


(together the "Addressees")


Dear Sirs


Brown-Forman Beverages, Europe, Ltd
 
4.  
WE HAVE ACTED AS ENGLISH LEGAL ADVISERS TO BROWN-FORMAN BEVERAGES, EUROPE, LTD
(REGISTERED NUMBER 4129810) (THE "COMPANY") IN CONNECTION WITH A FIVE-YEAR
CREDIT AGREEMENT DATED AS OF 30 APRIL 2007, AMONG BROWN-FORMAN CORPORATION, THE
COMPANY, THE OTHER BORROWING SUBSIDIARIES PARTY THERETO, THE LENDERS PARTY
THERETO, BANK OF AMERICA, N.A., AS SYNDICATION AGENT, CITICORP NORTH AMERICA,
INC., N.A., BARCLAYS BANK PLC, NATIONAL CITY BANK AND WACHOVIA BANK, NATIONAL
ASSOCIATION, AS CO-DOCUMENTATION AGENTS, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT AND J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT (THE
"AGREEMENT"). WE HAVE BEEN ASKED BY THE COMPANY TO GIVE THIS OPINION.

 
Documents Examined
 
5.  
FOR THE PURPOSES OF GIVING THIS OPINION, WE HAVE EXAMINED:

 
5.1  
a copy of the executed Agreement;

 
5.2  
a certified copy of the Company's Memorandum and Articles of Association and its
Certificate of Incorporation and Certificate of Incorporation on Change of Name;
and

 
5.3  
an original of minutes of a meeting of the Company's Board of Directors held on
20 April 2007.

 
6.  
WE HAVE NOT EXAMINED ANY OTHER DOCUMENTS OR RECORDS NOR MADE ANY ENQUIRIES OR
SEARCHES, EXCEPT AS STATED BELOW.

 

 
 

--------------------------------------------------------------------------------

 

Searches
 
7.  
WE CARRIED OUT AN ON-LINE SEARCH THROUGH THE COMPANIES HOUSE DIRECT SERVICE ON
30 APRIL 2007 TIMED AT ABOUT 11 AM LONDON TIME OF INFORMATION AVAILABLE FOR
INSPECTION ABOUT THE COMPANY WHICH REVEALED NO ORDER OR RESOLUTION TO WIND UP
THE COMPANY AND NO NOTICE OF THE APPOINTMENT OF AN ADMINISTRATOR OR
RECEIVER.  WE MADE A TELEPHONE ENQUIRY TO THE COMPANIES COURT IN LONDON AT ABOUT
11.10 AM LONDON TIME ON 30 APRIL 2007 AND WERE TOLD THERE WERE NO ENTRIES
AGAINST THE COMPANY ON THE REGISTERS OF ADMINISTRATION AND WINDING UP PETITIONS.

 
Scope Of Opinion
 
8.  
THIS OPINION IS GIVEN ONLY WITH RESPECT TO ENGLISH LAW IN FORCE AT THE DATE OF
THIS LETTER.  NO OPINION IS EXPRESSED OR IMPLIED AS TO THE LAWS OF ANY OTHER
TERRITORY, OR AS TO MATTERS OF FACT.

 
Opinion
 
9.  
BASED ON THE FOREGOING AND THE ASSUMPTIONS IN THE APPENDIX TO THIS OPINION
(WHICH WE HAVE TAKEN NO STEPS TO VERIFY), AND SUBJECT TO ANY MATTERS NOT
DISCLOSED TO US, WE ARE OF THE OPINION THAT:

 
9.1  
Status, capacity, authorisation: The Company is duly incorporated and validly
existing under English law and has the necessary corporate power to enter into
the Agreement and perform its obligations under it. All corporate and other
action required by its Memorandum and Articles of Association to authorise the
execution of the Agreement by the Company and the performance of its obligations
under it has been duly taken and the Agreement has been duly executed and
delivered on the Company's behalf.

 
9.2  
Recognition of Validity: Subject to the Agreement being in a proper legal form
under the laws of the state of New York (by which it is expressed to be
governed) and the obligations of the Company under the Agreement (including the
Company's submission under the Agreement to the jurisdiction of the United
States District Court for the Southern District of New York and the Supreme
Court of the State of New York sitting in New York County) constituting valid
and legally binding obligations enforceable under the laws of the State of New
York, then the obligations of the Company contained in the Agreement (including
the Company's submission under the Agreement to the jurisdiction of the United
States District Court for the Southern District of New York and the Supreme
Court of the State of New York sitting in New York County) and the Agreement
will, when duly executed and delivered, be recognised under English law as
constituting valid, legally binding and enforceable obligations of the Company.

 
9.3  
Registration: No consent or action of or filings or registrations with any
registration office in England and Wales are necessary to ensure the validity
and legality of the Agreement or its enforceability against the Company.

 
9.4  
No Conflict: The execution and performance by the Company of the Agreement will
not breach (i) its Memorandum and Articles of Association or (ii) any provision
of English law applicable to companies generally.

 
9.5  
Choice of law: The choice of the State of New York law to govern the Agreement
will be recognised and upheld by an English Court, but do not displace mandatory
rules of law applicable in another jurisdiction with which the relevant
transaction is otherwise solely connected or in which any dispute with respect
to the Agreement is being adjudicated.

 
9.6  
No immunity: The Company is not entitled to claim immunity from suit, execution,
attachment or other legal process in England and Wales.

 
Qualifications
 
10.  
THIS OPINION IS SUBJECT TO THE FOLLOWING QUALIFICATIONS:

 
10.1  
The expression "enforceable" means that the obligations of the Company created
by the Agreement are of a type which English Courts enforce. It does not mean
that they will be enforced in all circumstances in accordance with their terms.

 
10.2  
Our opinion as regards the binding effect and validity of the Agreement and its
enforceability against the Company is subject to the limitations resulting from
all insolvency and other laws of general application affecting creditors'
rights.

 
10.3  
The power of an English Court to grant equitable remedies is discretionary and
we express no opinion whether they would be available. Specific performance is
not usually ordered and an injunction not usually granted where damages would be
an adequate remedy.

 
10.4  
Where any obligation is to be performed by a person subject to the laws of a
jurisdiction outside England and Wales, the obligation may not be enforceable
under English law to the extent that its performance would be illegal or
contrary to public policy under the laws of that other jurisdiction. In
addition, English Courts may refuse to apply a rule of law of another
jurisdiction if this would be manifestly incompatible with English public
policy.

 
10.5  
Where a person is vested with a discretion, or may determine any matter in his
opinion, English law may require that the discretion be exercised reasonably and
in a manner which does not frustrate the reasonable expectations of the parties.
In addition, a provision that any certificate or determination will be
conclusive will not be effective if it is fraudulent or made on an unreasonable
basis.

 
10.6  
The effectiveness of contract terms seeking to exclude or restrict liability for
negligence or breach of duty is limited by the Unfair Contract Terms Act 1977
and the Unfair Terms in Consumer Contracts Regulations 1999.

 
10.7  
Enforcement of the rights of the parties under the Agreement may become
time-barred by reason of the Foreign Limitation Periods Act 1984 or may be or
become subject to defences of set-off or counterclaim, depending on the relevant
facts.

 
10.8  
An English Court may enforce a foreign judgment debt denominated in a currency
other than sterling, as a matter of current procedural practice. However, the
judgment debtor may settle the judgment debt in sterling, applying the rate of
exchange current at the time of payment. Further, if the Company enters into
insolvent liquidation or an administration which includes a distribution to
creditors, any foreign currency claim against the Company would be converted
into sterling at the date on which the liquidation or administration commenced
or is deemed to have commenced.

 
10.9  
Except in those cases where jurisdiction is determined in accordance with the
provisions of the EC Council Regulation No. 44/2001 of 22 December 2000 on
jurisdiction and the recognition and enforcement of judgments in civil and
commercial matters or, in the case of Denmark, the Brussels Convention on
Jurisdiction in Civil and Commercial Matters of 1968, an English Court will
normally stay an action where it is shown that it can, without injustice to the
parties, be tried in a more convenient forum. An English Court may also, at its
discretion, order a claimant in an action, if he is not ordinarily resident in
the United Kingdom, to provide security for costs.

 
10.10  
Provisions as to severability in the Agreement may not be binding and the
question of whether or not any invalid provision may be severed from other
provisions in order to save such other provisions would be determined by an
English Court at its discretion.

 
10.11  
A term of a written agreement may be varied by oral agreement of the parties,
notwithstanding that such written agreements requires variations to be made only
in writing.

 
10.12  
Any provision for the payment of compensation or additional interest which is
not a genuine pre-estimate of loss may be unenforceable as a penalty.

 
10.13  
A contract, arrangement or undertaking to assume liability for non-payment or
insufficiency of United Kingdom stamp duty on an instrument or to indemnify any
person against such liability or such non-payment or insufficiency is void under
section 117 Stamp Act 1891.

 
Observations
 
11.  
WE ALSO MAKE THE FOLLOWING OBSERVATIONS:

 
11.1  
We express no opinion as to the correctness of any warranties given by the
Company (expressly or impliedly) under or by virtue of the Agreement.

 
11.2  
We have not considered the particular circumstances of any party to the
Agreement (save the Company to the extent expressly stated in this opinion
letter) or the effect of such particular circumstances on the Agreement or the
transactions contemplated thereby.

 
11.3  
The searches referred to in paragraph 4 above will not necessarily reveal
whether or not a resolution has been passed, an appointment made or proceedings
commenced, or a charge or other registrable document created, since particulars
of such matters are not required to be filed immediately but only within a
specified period.

 
11.4  
We have not conducted a search in any District Registry of the High Court or
County Court where applications for administration orders and out of court
appointments of administrators may also be filed, and accordingly this opinion
is given on the assumption that such searches (if made) would not reveal any
circumstances which would require amendment of this opinion.

 
Benefit Of Opinion
 
12.  
THIS OPINION IS GIVEN ON THE BASIS THAT IT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH ENGLISH LAW.

 
13.  
THIS OPINION IS ADDRESSED TO THE ADDRESSEES AND GIVEN FOR THEIR SOLE BENEFIT FOR
THE PURPOSES OF THE AGREEMENT ONLY. THE ADDRESSEES MAY RELY ON THIS OPINION ON
TERMS THAT THEY ACCEPT THAT (I) NO SOLICITOR-CLIENT RELATIONSHIP EXISTS BETWEEN
OUR FIRM AND THEM IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
AGREEMENT OR BY VIRTUE OF THIS OPINION: AND (II) IT IS FOR THEM TO FORM THEIR
OWN VIEW OF TAKE THEIR OWN ADVICE WHETHER THIS OPINION IS APPROPRIATE OR
SUFFICIENT FOR THEIR PURPOSES.

 
14.  
SUBJECT TO PARAGRAPHS 12 AND 13 BELOW, THIS OPINION MAY NOT BE DISCLOSED OR
QUOTED TO OR RELIED UPON BY ANY OTHER PERSON, WITHOUT OUR EXPRESS PRIOR WRITTEN
CONSENT IN EACH CASE.

 
15.  
THIS OPINION MAY BE DISCLOSED FOR INFORMATION PURPOSES ONLY:

 
15.1  
to the legal and other professional advisers, regulators and auditors of the
Addressees; or

 
15.2  
to any Potential Lender (as defined below) or their legal or other professional
advisers; or

 
15.3  
where required by law or regulation,

 
in each case on terms that the recipient (i) accepts that, unless recipient
shall be an Eligible Lender, it may not rely upon this opinion by virtue of such
disclosure and, if it wishes to rely on this opinion at any time, it must
separately seek our express written consent in each specific case; and (ii) will
not disclose or quote this opinion to any other person without our prior written
consent in each specific case (except where required by law or regulation).
 
16.  
A COPY OF THIS OPINION MAY BE DELIVERED TO EACH ELIGIBLE LENDER (AS DEFINED
BELOW) AND RELIED ON BY IT FOR THE PURPOSES OF THE AGREEMENT, ON TERMS THAT EACH
SUCH ELIGIBLE LENDER ACCEPTS A SIMILAR RESTRICTION ON ITS ABILITY TO DISCLOSE OR
RELY ON THIS OPINION TO THAT CONTAINED ELSEWHERE IN THIS OPINION AND ON TERMS
THAT THEY ACCEPT THAT (I) NO SOLICITOR-CLIENT RELATIONSHIP EXISTS BETWEEN OUR
FIRM AND THEM IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT
OR BY VIRTUE OF THIS OPINION: AND (II) IT IS FOR THEM TO FORM THEIR OWN VIEW OF
TAKE THEIR OWN ADVICE WHETHER THIS OPINION IS APPROPRIATE OR SUFFICIENT FOR
THEIR PURPOSES.

 
17.  
IN THIS OPINION THE EXPRESSIONS SET OUT BELOW SHALL HAVE THE MEANINGS ATTRIBUTED
TO THEM.

 
"Eligible Lender" means a Lender which participates in the Loans made available
under (and as defined in) the Agreement provided that it becomes such a Lender
before: (1) the date of syndication of the facilities provided under the
Agreement; or (2) the first anniversary of the date of the Agreement (whichever
shall be the earlier).
 
"Potential Lender means any bank or financial institution which is regularly
engaged in or established for the purposes of making, purchasing or investing in
loans, securities or other financial assets and which is considering
participating in the Loans made available under (and as defined in) the
Agreement before the date of syndication of the facilities provided under the
Agreement or the first anniversary of the date of the Agreement (whichever shall
be the earlier).
 
18.  
OUR LIABILITY (INCLUDING THAT OF OUR PARTNERS OR EMPLOYEES) IN RESPECT OF THIS
OPINION LETTER IS LIMITED TO THE ASSETS OF LOVELLS (INCLUDING INSURANCES BUT
EXCLUDING THE PRIVATE ASSETS OF PARTNERS OR EMPLOYEES).

 
Yours faithfully








LOVELLS



 
 

--------------------------------------------------------------------------------

 

Appendix to Opinion
 
In this opinion, we have assumed that:
 
 
(a)
All documents provided to us as originals are authentic and complete and all
signatures and seals are genuine. All documents provided to us as copies
(including those transmitted to us electronically or obtained from a website)
conform to the original documents to which they relate.

 
 
(b)
The resolutions referred to in paragraph 2(c) were passed at a properly
convened, constituted and conducted meeting of directors of the Company at which
all constitutional, statutory and other formalities were observed; such
resolutions have not been amended or rescinded and are in full force and effect;
and the minutes are a true record of proceedings at the meeting.

 
 
(c)
The information relating to the Company available through the searches referred
to in paragraph 4 was complete, accurate and up-to-date at the time of our
searches.

 
 
(d)
The Company is acting as principal and is entering into the Agreement in good
faith for the purpose of its business and there are reasonable grounds for
believing that entry into the Agreement will benefit the Company.

 
 
(e)
The Company is able to pay its debts as they fall due (within the meaning of
section 123 of the Insolvency Act 1986) at the time of entering into the
Agreement and will not become unable to pay its debts as a consequence of doing
so.

 
 
(f)
No steps have been taken to place the Company into any insolvency procedure and
no injunction has been granted against the Company.

 
 
(g)
The documents listed in paragraph 2 contain all relevant information which is
material for the purposes of our opinion and there is no other arrangement (oral
or written) between the parties or any other matter which affects the
conclusions stated in this opinion.

 
 
(h)
All formalities and requirements of the laws of any relevant state (other than
England and Wales), and of any regulatory authority therein, applicable to the
execution of the Agreement, have been or will be duly complied with.

 
 
(i)
No law (other than English law) affects any of the conclusions stated in this
opinion.

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
[FORM OF]


BORROWING SUBSIDIARY AGREEMENT dated as of ] (this “Agreement”), among
BROWN-FORMAN CORPORATION (the “Company”), [NAME OF NEW BORROWING SUBSIDIARY], a
[Jurisdiction] [organizational form] (the “New Borrowing Subsidiary”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).


Reference is hereby made to the Five-Year Credit Agreement dated as of April 30,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, Brown-Forman Beverages, Europe, Ltd, the
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, Bank of America, N.A., as Syndication Agent,
Citicorp North America, Inc., Barclays Bank PLC, National City Bank and Wachovia
Bank, National Association, as Co-Documentation Agents, JPMorgan Chase Bank,
N.A, as Administrative Agent, and J.P. Morgan Europe Limited, as London Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.


Pursuant to Section 2.20 of the Credit Agreement, the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement. The Company represents that (a) the New
Borrowing Subsidiary is a Subsidiary organized in [Jurisdiction] as a
[organizational form], (b) the representations and warranties of the Company
and, after giving effect to this Agreement, the New Borrowing Subsidiary in the
Credit Agreement (other than the representations and warranties set forth in
Sections 3.04(b) and 3.05) are true and correct on and as of the date hereof
after giving effect to this Agreement and (c) no Default has occurred and is
continuing or would result from the execution and delivery of this Agreement.
The Company agrees that the Guarantee of the Company contained in Article IX of
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Borrowing
Subsidiary” for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement.


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
 
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.


BROWN-FORMAN CORPORATION
 
 
by
_________________________
Name:
Title:
     
[NAME OF NEW BORROWING SUBSIDIARY]
 
by
_________________________
Name:
Title:
 
 
by
_________________________
Name:
Title:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
by
_________________________
Name:
Title:




 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


[FORM OF BORROWING SUBSIDIARY TERMINATION]


JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
270 Park Avenue
New York, NY 10017


[Date]


Re: Borrowing Subsidiary Termination


Ladies and Gentlemen:


Reference is made to the Five-Year Credit Agreement dated as of  April 30, 2007
(as amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Brown-Forman Corporation (the “Company”), Brown-Forman
Beverages, Europe, Ltd, the other Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Syndication Agent, Citicorp North America, Inc., Barclays Bank PLC, National
City Bank and Wachovia Bank, National Association, as Co-Documentation Agents,
JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan Europe
Limited, as London Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.


Pursuant to Section 2.20 of the Credit Agreement, the Company hereby terminates
the status of [Name of Terminated Borrowing Subsidiary] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. The
Company represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary, or any Letter of Credit issued for the account of the Terminated
Borrowing Subsidiary, are outstanding as of the date hereof and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent, the London Agent,
any Lender or any Issuing Bank, any other amounts payable under the Credit
Agreement) pursuant to the Credit Agreement have been paid in full on or prior
to the date hereof.


Very truly yours,


BROWN-FORMAN CORPORATION


by
_________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 



by
_________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
[FORM OF]


ACCESSION AGREEMENT dated as of
[                                                                           ]
(this
“Agreement”), among [NAME OF INCREASING LENDER] (the “Increasing Lender”),
BROWN-FORMAN CORPORATION (the “Company”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).


A.           Reference is hereby made to the Five-Year Credit Agreement dated as
of April 30, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Brown-Forman Beverages,
Europe, Ltd, the other Borrowing Subsidiaries from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Syndication Agent, Citicorp North America, Inc., Barclays Bank PLC, National
City Bank and Wachovia Bank, National Association, as Co-Documentation Agents,
JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan Europe
Limited, as London Agent.


B.           Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.


C.           Pursuant to Section 2.08(d) of the Credit Agreement, the Company
has invited the Increasing Lender, and the Increasing Lender desires, to become
a party to the Credit Agreement and to assume the obligations of a Lender
thereunder. The Increasing Lender is entering into this Agreement in accordance
with the provisions of the Credit Agreement in order to become a Lender
thereunder.


Accordingly, the Increasing Lender, the Company and the Administrative Agent
agree as follows:


SECTION 1. Accession to the Credit Agreement. (a) The Increasing Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have the rights and obligations of a Lender thereunder with
the same force and effect as if originally named therein as a Lender.


(b)           The Commitment of the Increasing Lender shall equal the amount set
forth opposite its signature hereto.


(c)           The amount of the Increasing Lender’s Commitment hereby
supplements Schedule 2.01 to the Credit Agreement.


SECTION 2. Representations and Warranties, Agreements of Increasing Lender, etc.
The Increasing Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement;


(b)           confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Agreement independently and without reliance upon any Agent or
any Lender;


(c)           confirms that it will independently and without reliance upon any
Agent or any Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (d) agrees that it will
perform, in accordance with the terms of the Credit Agreement, all the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender and (e) authorizes the Agents to take such actions
on its behalf and to exercise such powers as are delegated to the Agents by the
terms of the Credit Agreement, together with such actions and powers as are
reasonably incidental thereto.


SECTION 3. Effectiveness. (a) This Agreement shall become effective as of
[                                                                                                                                ]
(the “Effective Date”), subject to the Administrative Agent’s receipt of (i)
counterparts of this Agreement duly executed on behalf of the Increasing Lender
and the Company, (ii) the documents required to be delivered by the Company
under the penultimate sentence of Section 2.08(d) of the Credit Agreement and
(iii) an Administrative Questionnaire duly completed by the Increasing Lender.


(b) Upon the effectiveness of this Agreement, the Administrative Agent shall
give prompt notice thereof to the Lenders.


SECTION 4. Foreign Lenders. If the Increasing Lender is organized under the laws
of a jurisdiction outside the United States, it will provide, following the
Effective Date, the forms specified in Section 2.17(e) of the Credit Agreement,
at the times specified therein, duly completed and executed by the Increasing
Lender.


SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.


SECTION 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
 
SECTION 7. Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
none of the parties hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to the Increasing Lender shall be given to
it at the address set forth in its Administrative Questionnaire.
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Increasing Lender, the Company and the Administrative
Agent have duly executed this Agreement as of the day and year first above
written.
 
 
[INCREASING LENDER]


by
_________________________
Name:
Title:




BROWN-FORMAN CORPORATION


by
_________________________
Name:
Title:




JPMORGAN CHASE BANK, N.A., as
Administrative Agent




by
_________________________
Name:
Title:



 
 

--------------------------------------------------------------------------------

 



EXHIBIT F


[FORM OF MATURITY DATE EXTENSION REQUEST]


[Date]
Ladies and Gentlemen:


Reference is made to the Five-Year Credit Agreement dated as of April 30, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Brown-Forman Corporation, Brown-Forman Beverages, Europe, Ltd,
the other Borrowing Subsidiaries from time to time party thereto, the Lenders
from time to time party thereto, Bank of America, N.A., as Syndication Agent,
Citicorp North America, Inc., Barclays Bank PLC, National City Bank and Wachovia
Bank, National Association, as Co-Documentation Agents, JPMorgan Chase Bank,
N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as London Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. In accordance with Section 2.09 of the
Credit Agreement, the undersigned hereby requests an extension of the Maturity
Date from April [ ], [ ] to April [ ], [ ].


Very truly yours,


BROWN-FORMAN CORPORATION


by
_________________________
Name:
Title:




by
_________________________
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


MANDATORY COSTS RATE


Reference is hereby made to the Five-Year Credit Agreement dated as of April [
], 2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Brown-Forman Corporation (the “Company”),
Brown-Forman Beverages, Europe, Ltd, the other Borrowing Subsidiaries from time
to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Syndication Agent, Citicorp North America, Inc., Barclays Bank
PLC, National City Bank and Wachovia Bank, National Association, as
Co-Documentation Agents, JPMorgan Chase Bank, N.A, as Administrative Agent, and
J.P. Morgan Europe Limited, as London Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.


 
1.
The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.



 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional  Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Costs Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant
Borrowing) and will be expressed as a percentage rate per annum.



 
3.
The Additional Cost Rate for any Lender lending from an office of such Lender in
a Participating Member State (as defined below) will be the percentage notified
by that Lender to the Administrative Agent. This percentage will be certified by
that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that lending office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that lending office.



 
4.
The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:



(a)           in relation to a Borrowing denominated in Sterling:


AB + C (B - D)+ E x 0.01
percent per annum

 
 

 
 

--------------------------------------------------------------------------------

 



(b)           in relation to a Borrowing in any currency other than Sterling:


Ex 0.01
percent per annum.
300



Where:


 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



 
B
is the percentage rate of interest (excluding the applicable interest rate
margin under Section 2.13(a), (b) or (c) of the Credit Agreement and the
Mandatory Costs Rate and, if the Borrowing is due and unpaid, the additional
rate of interest specified in Section 2.13(e) of the Credit Agreement payable
for the relevant Interest Period on the Borrowing.



 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.



 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.



 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.



5.           For the purposes of this Schedule:


 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;



 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;



 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);



 
(d)
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union;
and



 
(e)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.



7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as

 
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.



8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:



 
(a)
the jurisdiction of its lending office; and



 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.



Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.


9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.



10.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.



11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Costs Rate to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.



12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Costs Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.



The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties to the Credit
Agreement any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 